ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_00_EN.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                      IMMUNITÉS ET PROCÉDURES PÉNALES
                           (GUINÉE ÉQUATORIALE c. FRANCE)


                             ARRÊT DU 11 DÉCEMBRE 2020




                                    2020
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                    IMMUNITIES AND CRIMINAL PROCEEDINGS
                           (EQUATORIAL GUINEA v. FRANCE)


                           JUDGMENT OF 11 DECEMBER 2020




6 Ord_1204.indb 1                                             19/01/22 08:24

                                             Mode officiel de citation :
                          Immunités et procédures pénales (Guinée équatoriale c. France),
                                         arrêt, C.I.J. Recueil 2020, p. 300




                                                 Official citation:
                        Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                      Judgment, I.C.J. Reports 2020, p. 300




                                                                                 1204
                                                                  No de vente:
                    ISSN 0074-4441                                Sales number
                    ISBN 978-92-1-003865-2




6 Ord_1204.indb 2                                                                            19/01/22 08:24

                                                 11 DÉCEMBRE 2020

                                                        ARRÊT




                      IMMUNITÉS ET PROCÉDURES PÉNALES
                       (GUINÉE ÉQUATORIALE c. FRANCE)




                    IMMUNITIES AND CRIMINAL PROCEEDINGS
                       (EQUATORIAL GUINEA v. FRANCE)




                                                 11 DECEMBER 2020

                                                    JUDGMENT




6 Ord_1204.indb 3                                                   19/01/22 08:24

                                                                                             300




                                            TABLE OF CONTENTS

                                                                                       Paragraphs

                Chronology of the Procedure                                                1-24
                     I. Factual Background                                                25-38
                    II. Circumstances in which a Property Acquires the Status of
                        “Premises of the Mission” under the Vienna Convention             39-75
                III. Status of the Building at 42 avenue Foch in Paris                   76-118
                        1. Whether France objected through diplomatic exchanges
                           between the Parties from 4 October 2011 to 6 August 2012       76-89

                        2. Whether the objection of France was timely                     90-92

                        3. Whether the objection of France was non-­
                                                                   arbitrary and
                           non‑discriminatory93-117
                    IV. Consideration of Equatorial Guinea’s Final Submissions          119-125
                Operative Clause                                                            126




                                                                                               4




6 Ord_1204.indb 5                                                                                   19/01/22 08:24

                                                                                               301




                                INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2020                                                2020
                                                                                                       11 December
                                               11 December 2020                                        General List
                                                                                                         No. 163

                IMMUNITIES AND CRIMINAL PROCEEDINGS
                                 (EQUATORIAL GUINEA v. FRANCE)




                   Factual background — Judicial investigation into methods used to finance acqui­
                sition of assets in France by certain individuals, including Mr. Teodoro Nguema
                Obiang Mangue — Acquisition by Mr. Teodoro Nguema Obiang Mangue of
                building located at 42 avenue Foch in Paris part of investigation — Purported des­
                ignation of building as diplomatic premises by Equatorial Guinea — Searches con­
                ducted in building by French investigators who seized movable assets — Exchanges
                between the Parties over question whether building at 42 avenue Foch part of
                premises of Equatorial Guinea’s diplomatic mission — Building placed under
                attachment order (saisie pénale immobilière) — Mr. Teodoro Nguema Obi­
                ang Mangue found guilty of money laundering offences by Paris Tribunal correc-
                tionnel — Judgment of Paris Tribunal correctionnel upheld by Paris Cour
                d’appel — Enforcement of sentences suspended pending outcome of further appeal
                (pourvoi en cassation).


                                                         *
                   Circumstances in which a property acquires status of “premises of the mission”
                under Vienna Convention on Diplomatic Relations — Ordinary meaning of provi­
                sions of Vienna Convention on Diplomatic Relations provides limited guidance in
                determining those circumstances — Context — Under Article 2 of Vienna Conven­
                tion, establishment of diplomatic relations between States and of permanent diplo­
                matic missions takes place by mutual consent — Difficult to reconcile this provision
                with any unilateral designation of the premises of the mission by sending State
                despite objection of receiving State — Unilateral imposition of a sending State’s
                choice of premises not consistent with object and purpose of Convention to contrib­
                ute to development of friendly relations among nations — Article 12 of Convention
                requiring express consent of receiving State prior to establishment of diplomatic
                offices outside locality in which mission established not open to a contrario inter­
                pretation — State practice of some receiving States expressly requiring sending
                States to obtain prior approval and lack of objection to this practice weigh against
                finding that a sending State may unilaterally designate premises of its diplomatic

                                                                                                  5




6 Ord_1204.indb 7                                                                                            19/01/22 08:24

                            immunities and criminal proceedings (judgment)                    302

                mission — Preparatory work of Vienna Convention provides no clear indication of
                circumstances in which a property acquires status of “premises of the mission” —
                A receiving State may object to the sending State’s choice of premises and choose
                modality of such objection — No specific requirement regarding modalities of such
                objection — Objection of receiving State must be timely and not arbitrary or dis­
                criminatory — If such conditions are met, a property does not acquire status of
                “premises of the mission”.




                                                        *
                   Question of status of building at 42 avenue Foch in Paris — France consistently
                objected to designation of building as premises of Equatorial Guinea’s diplomatic
                mission — France communicated its objection in timely manner — Reasonable
                grounds for France’s objection to Equatorial Guinea’s designation of building —
                France’s objection not arbitrary in character — France’s position with respect to
                status of building not inconsistent — No evidence that France has acted differently
                in any circumstances comparable to those in present case — France’s objection not
                discriminatory — Conduct of France did not deprive Equatorial Guinea of diplo­
                matic premises already existing at separate address in Paris — Conclusion that
                building at 42 avenue Foch never acquired status of “premises of the mission”
                within meaning of Article 1 (i) of Vienna Convention on Diplomatic Relations.



                                                        *
                  Consideration of Equatorial Guinea’s final submissions — No breach by France
                of its obligations under Vienna Convention — No responsibility of France
                engaged — France under no obligation to recognize status of building at 42 avenue
                Foch as premises of diplomatic mission of Equatorial Guinea.




                                                 JUDGMENT


                Present: 
                         President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                         Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                         Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa;
                         Judge ad hoc Kateka; Registrar Gautier.



                    In the case concerning immunities and criminal proceedings,


                                                                                                 6




6 Ord_1204.indb 9                                                                                     19/01/22 08:24

                               immunities and criminal proceedings (judgment)            303

                     between
                the Republic of Equatorial Guinea,
                represented by
                  H.E. Mr. Carmelo Nvono Ncá, Ambassador of the Republic of Equatorial
                     Guinea to the Kingdom of Belgium and the Kingdom of the Netherlands,
                  as Agent;
                  Mr. Anatolio Nzang Nguema Mangue, Public Prosecutor of the Republic of
                     Equatorial Guinea,
                  Mr. Juan Olo Mba, Minister Delegate for Justice of the Republic of Equato-
                     rial Guinea,
                  Mr. Pascual Nsue Eyi, Director, Ministry of Foreign Affairs of the Republic
                     of Equatorial Guinea,
                  H.E. Mr. Miguel Oyono Ndong, Ambassador of the Republic of Equatorial
                     Guinea to the French Republic,
                  as Members of the Delegation;
                  Mr. Maurice Kamto, Professor at the University of Yaoundé II, member of
                     the Paris Bar, former Chairman of the International Law Commission,
                  Mr. Jean-­Charles Tchikaya, member of the Bordeaux Bar,
                  Sir Michael Wood, KCMG, member of the International Law Commission,
                     member of the Bar of England and Wales,
                  Mr. Francisco Evuy Nguema Mikue, avocat of the Republic of Equatorial
                     Guinea,
                  as Counsel and Advocates;
                  Mr. Alfredo Crosato Neumann, Graduate Institute of International and
                     Development Studies, Geneva,
                  Mr. Francisco Moro Nve Obono, avocat of the Republic of Equatorial
                     Guinea,
                  Ms Magdalena Nanda Nzambi, avocate of the Republic of Equatorial
                     Guinea,
                  Mr. Omri Sender, The George Washington University Law School, member
                     of the Bar of Israel,
                  Mr. Alain-Guy Tachou-­Sipowo, Lecturer at McGill University and Univer-
                     sité Laval, member of the Bar of Quebec,
                  Mr. Nicholas Kaufman, member of the Bar of Israel,
                  as Counsel;
                  Ms Emilia Ndoho, Secretary at the Embassy of the Republic of Equatorial
                     Guinea in Brussels,
                  as Assistant,
                     and
                the French Republic,
                represented by
                  Mr. François Alabrune, Director of Legal Affairs, Ministry for Europe and
                     Foreign Affairs of the French Republic,
                  as Agent;



                                                                                           7




6 Ord_1204.indb 11                                                                              19/01/22 08:24

                              immunities and criminal proceedings (judgment)                  304

                     Mr. Alain Pellet, Emeritus Professor at the University Paris Nanterre, former
                        Chairman of the International Law Commission, member of the Institut de
                        droit international,
                     Mr. Hervé Ascensio, Professor at the University Paris 1 Panthéon-­Sorbonne,
                     Mr. Pierre Bodeau-­Livinec, Professor at the University Paris Nanterre,
                     Mr. Mathias Forteau, Professor at the University Paris Nanterre,
                     Ms Maryline Grange, Associate Professor in Public Law at the Jean Monnet
                        University in Saint‑Etienne, University of Lyon,
                     Mr. Ludovic Legrand, Doctor of Public Law, University Paris Nanterre,
                     as Counsel;
                     Mr. Julien Boissise, Legal Consultant, Directorate of Legal Affairs, Ministry
                        for Europe and Foreign Affairs of the French Republic,
                     Mr. Nabil Hajjami, Legal Consultant, Directorate of Legal Affairs, Ministry
                        for Europe and Foreign Affairs of the French Republic,
                     Ms Sophie Lacote, Head of the Office of Economic, Financial and Social
                        Law, the Environment and Public Health, Directorate of Criminal Affairs
                        and Pardons, Ministry of Justice of the French Republic,
                     as Assistant Counsel;
                     H.E. Mr. Luis Vassy, Ambassador of the French Republic to the Kingdom of
                        the Netherlands,
                     Ms Florence Levy, First Counsellor, Embassy of France in the Netherlands,
                     Ms Hélène Petit, Legal Consultant, Embassy of France in the Netherlands,
                     Ms Charlotte Daniel-­Barrat, Chargée de mission for Legal Affairs, Embassy
                        of France in the Netherlands,
                     as Members of the Delegation.


                     The Court,
                     composed as above,
                     after deliberation,
                     delivers the following Judgment:
                   1. On 13 June 2016, the Government of the Republic of Equatorial Guinea
                (hereinafter “Equatorial Guinea”) filed in the Registry of the Court an Applica-
                tion instituting proceedings against the French Republic (hereinafter “France”)
                with regard to a dispute concerning
                       “the immunity from criminal jurisdiction of the Second Vice-­President of
                       the Republic of Equatorial Guinea in charge of Defence and State Security
                       [Mr. Teodoro Nguema Obiang Mangue], and the legal status of the building
                       which houses the Embassy of Equatorial Guinea in France, both as premises
                       of the diplomatic mission and as State property”.
                   2. In its Application, Equatorial Guinea sought to found the Court’s jurisdic-
                tion, first, on Article 35 of the United Nations Convention against Trans­
                national Organized Crime of 15 November 2000 (hereinafter the “Palermo
                ­Convention”), and, second, on Article I of the Optional Protocol to the Vienna
                 Convention on Diplomatic Relations concerning the Compulsory Settlement of
                 Disputes, of 18 April 1961 (hereinafter the “Optional Protocol to the Vienna
                 Convention”).

                                                                                                8




6 Ord_1204.indb 13                                                                                   19/01/22 08:24

                           immunities and criminal proceedings (judgment)                   305

                   3. The Registrar immediately communicated the Application to the French
                Government, in accordance with Article 40, paragraph 2, of the Statute of the
                Court. He also notified the Secretary‑General of the United Nations of the filing
                of the Application by Equatorial Guinea.
                   4. In addition, by a letter of 20 June 2016, the Registrar informed all Mem-
                ber States of the United Nations of the filing of the Application of Equatorial
                Guinea.
                   5. Pursuant to Article 40, paragraph 3, of the Statute of the Court, the Reg-
                istrar subsequently notified the Members of the United Nations, through the
                Secretary‑General, of the filing of the Application, by transmission of the
                printed bilingual text.
                   6. Since the Court included upon the Bench no judge of the nationality of
                Equatorial Guinea, the latter proceeded to exercise the right conferred upon it
                by Article 31, paragraph 2, of the Statute to choose a judge ad hoc to sit in the
                case; it chose Mr. James Kateka.
                   7. By an Order dated 1 July 2016, the Court fixed 3 January 2017 and 3 July
                2017 as the respective time‑limits for the filing of a Memorial by Equatorial
                Guinea and a Counter‑Memorial by France. The Memorial of Equatorial
                Guinea was filed within the time‑limit thus prescribed.
                   8. On 29 September 2016, referring to Article 41 of the Statute and to Arti-
                cles 73, 74 and 75 of the Rules of Court, Equatorial Guinea submitted a Request
                for the indication of provisional measures.
                   9. The Registrar immediately transmitted a copy of the Request for the indi-
                cation of provisional measures to the French Government, in accordance with
                Article 73, paragraph 2, of the Rules of Court. He also notified the Secretary-­
                General of the United Nations of this filing.
                   10. By an Order of 7 December 2016, the Court, having heard the Parties,
                indicated the following provisional measures:
                        “France shall, pending a final decision in the case, take all measures at
                     its disposal to ensure that the premises presented as housing the diplomatic
                     mission of Equatorial Guinea at 42 avenue Foch in Paris enjoy treatment
                     equivalent to that required by Article 22 of the Vienna Convention on Dip-
                     lomatic Relations, in order to ensure their inviolability.”

                  11. In accordance with Article 43, paragraph 1, of the Rules of Court, the
                Registrar addressed to States parties to the Palermo Convention the notification
                provided for in Article 63, paragraph 1, of the Statute; he also addressed to the
                European Union, as party to that Convention, the notification provided for in
                Article 43, paragraph 2, of the Rules of Court. In addition, in accordance with
                Article 69, paragraph 3, of the Rules of Court, the Registrar addressed to the
                United Nations, through its Secretary‑General, the notification provided for in
                Article 34, paragraph 3, of the Statute.
                  12. By a letter dated 28 April 2017, the Director-­General of the European
                Commission’s Legal Service informed the Court that the European Union did
                not intend to submit observations under Article 43, paragraph 2, of the Rules of
                Court concerning the construction of the Palermo Convention.

                   13. Pursuant to Article 43, paragraph 1, of the Rules of Court, the Registrar
                also addressed to States parties to the Vienna Convention on Diplomatic Rela-
                tions (hereinafter the “Vienna Convention” or the “Convention”), and to States


                                                                                               9




6 Ord_1204.indb 15                                                                                  19/01/22 08:24

                            immunities and criminal proceedings (judgment)                     306

                 parties to the Optional Protocol to the Vienna Convention, the notification pro-
                 vided for in Article 63, paragraph 1, of the Statute.
                    14. On 31 March 2017, within the time-limit prescribed by Article 79, para-
                 graph 1, of the Rules of Court of 14 April 1978 as amended on 1 February 2001,
                France raised preliminary objections to the jurisdiction of the Court and the
                admissibility of the Application. Consequently, by an Order of 5 April 2017, the
                Court, noting that, by virtue of Article 79, paragraph 5, of the Rules of Court
                of 14 April 1978 as amended on 1 February 2001, the proceedings on the merits
                were suspended, fixed 31 July 2017 as the time‑limit within which Equatorial
                Guinea could present a written statement of its observations and submissions on
                the preliminary objections raised by France. Equatorial Guinea filed such a
                statement within the time-limit so prescribed.
                    15. Public hearings on the preliminary objections raised by France were held
                from 19 to 23 February 2018.
                    16. By its Judgment of 6 June 2018, the Court upheld the first preliminary
                objection raised by France that the Court lacks jurisdiction on the basis of
                ­Article 35 of the Palermo Convention. However, it rejected the second prelimi-
                 nary objection that the Court lacks jurisdiction on the basis of the Optional
                 Protocol to the Vienna Convention, and the third preliminary objection that the
                 Application is inadmissible for abuse of process or abuse of rights. The Court
                 thus declared that it has jurisdiction, on the basis of the Optional Protocol to
                 the Vienna Convention, to entertain the Application filed by Equatorial Guinea,
                 in so far as it concerns the status of the building located at 42 avenue Foch in
                 Paris as premises of the mission, and that this part of the Application is admis-
                 sible.
                    17. By an Order of 6 June 2018, the Court fixed 6 December 2018 as
                 the time‑limit for the filing of the Counter‑Memorial of France. The Counter‑­
                 Memorial was filed within the time‑limit thus fixed.
                    18. By an Order of 24 January 2019, the Court authorized the submission of
                 a Reply by Equatorial Guinea and a Rejoinder by France, and fixed 24 April
                 2019 and 24 July 2019 as the respective time‑limits for the filing of those plead-
                 ings.
                    19. By an Order of 17 April 2019, further to a request made by Equatorial
                 Guinea, the President of the Court extended those time‑limits and fixed 8 May
                 2019 and 21 August 2019, respectively, as the new time‑limits for the filing of the
                 Reply and the Rejoinder. Those pleadings were filed within the time‑limits thus
                 extended.
                    20. Pursuant to Article 53, paragraph 2, of its Rules, after ascertaining the
                 views of the Parties, the Court decided that copies of the pleadings and docu-
                 ments annexed would be made accessible to the public on the opening of the
                 oral proceedings.
                    21. Public hearings were held from 17 to 21 February 2020, during which the
                 Court heard the oral arguments and replies of:
                For Equatorial Guinea: H.E. Mr. Carmelo Nvono Ncá,
                                        Sir Michael Wood,
                                        Mr. Jean-­Charles Tchikaya,
                                        Mr. Francisco Evuy,
                                        Mr. Maurice Kamto.
                For France:             Mr. François Alabrune,
                                        Mr. Mathias Forteau,
                                        Mr. Hervé Ascensio,

                                                                                                10




6 Ord_1204.indb 17                                                                                     19/01/22 08:24

                           immunities and criminal proceedings (judgment)                      307

                                        Mr. Pierre Bodeau-­Livinec,
                                        Ms Maryline Grange,
                                        Mr. Alain Pellet.

                                                        *
                 22. In the Application, the following claims were made by Equatorial
                Guinea:
                       “In light of the foregoing, Equatorial Guinea respectfully requests the
                     Court:
                     (a) With regard to the French Republic’s failure to respect the sovereignty
                         of the Republic of Equatorial Guinea,
                           (i) to adjudge and declare that the French Republic has breached its
                               obligation to respect the principles of the sovereign equality of
                               States and non-­interference in the internal affairs of another State,
                               owed to the Republic of Equatorial Guinea in accordance with
                               international law, by permitting its courts to initiate criminal legal
                               proceedings against the Second Vice-­President of Equatorial Guinea
                               for alleged offences which, even if they were established, quod non,
                               would fall solely within the jurisdiction of the courts of Equatorial
                               Guinea, and by allowing its courts to order the attachment of a
                               building belonging to the Republic of Equatorial Guinea and used
                               for the purposes of that country’s diplomatic mission in France;
                     (b) With regard to the Second Vice-­President of the Republic of Equatorial
                         Guinea in charge of Defence and State Security,
                           (i) to adjudge and declare that, by initiating criminal proceedings
                               against the Second Vice-­President of the Republic of Equatorial
                               Guinea in charge of Defence and State Security, His Excellency
                               Mr. Teodoro Nguema Obiang Mangue, the French Republic has
                               acted and is continuing to act in violation of its obligations under
                               international law, notably the United Nations Convention against
                               Transnational Organized Crime and general international law;
                          (ii) to order the French Republic to take all necessary measures to put
                               an end to any ongoing proceedings against the Second Vice-­
                               President of the Republic of Equatorial Guinea in charge of
                               Defence and State Security;
                         (iii) to order the French Republic to take all necessary measures to
                               prevent further violations of the immunity of the Second Vice-­
                               President of Equatorial Guinea in charge of Defence and State
                               Security and to ensure, in particular, that its courts do not initiate
                               any criminal proceedings against the Second Vice-­President of the
                               Republic of Equatorial Guinea in the future;
                     (c) With regard to the building located at 42 avenue Foch in Paris,
                           (i) to adjudge and declare that, by attaching the building located at
                               42 avenue Foch in Paris, the property of the Republic of Equatorial
                               Guinea and used for the purposes of that country’s diplomatic
                               mission in France, the French Republic is in breach of its obliga-
                               tions under international law, notably the Vienna Convention on
                               Diplomatic Relations and the United Nations Convention [against

                                                                                                 11




6 Ord_1204.indb 19                                                                                      19/01/22 08:24

                           immunities and criminal proceedings (judgment)                      308

                               Transnational Organized Crime], as well as general international
                               law;
                          (ii) to order the French Republic to recognize the status of the building
                               located at 42 avenue Foch in Paris as the property of the Republic
                               of Equatorial Guinea, and as the premises of its diplomatic mission
                               in Paris, and, accordingly, to ensure its protection as required by
                               international law;
                     (d) In view of all the violations by the French Republic of international
                         obligations owed to the Republic of Equatorial Guinea,

                           (i) to adjudge and declare that the responsibility of the French Repub-
                               lic is engaged on account of the harm that the violations of its
                               international obligations have caused and are continuing to cause
                               to the Republic of Equatorial Guinea;
                          (ii) to order the French Republic to make full reparation to the Repub-
                               lic of Equatorial Guinea for the harm suffered, the amount of
                               which shall be determined at a later stage.”
                  23. In the written proceedings, the following submissions were presented by
                the Parties:
                On behalf of the Government of Equatorial Guinea,
                in the Memorial:
                      “For the reasons set out in this Memorial, the Republic of ­Equatorial
                     Guinea respectfully requests the International Court of Justice:

                     (a) With regard to [the] French Republic’s failure to respect the sovereignty
                         of the Republic of Equatorial Guinea,
                          (i) to adjudge and declare that the French Republic has breached its
                              obligation to respect the principles of the sovereign equality of
                              States and non-­interference in the internal affairs of another State,
                              owed to the Republic of Equatorial Guinea, in accordance with the
                              United Nations Convention against Transnational Organized
                              Crime and general international law, by permitting its courts to
                              initiate criminal legal proceedings against the Vice-­President of
                              Equatorial Guinea for alleged offences which, even if they were
                              established, quod non, would fall solely within the jurisdiction of
                              the courts of Equatorial Guinea, and by allowing its courts to order
                              the attachment of a building belonging to the Republic of Equato-
                              rial Guinea and used for the purposes of that country’s diplomatic
                              mission in France;
                     (b) With regard to the Vice-­President of the Republic of Equatorial Guinea
                         in charge of National Defence and State Security,
                          (i) to adjudge and declare that, by initiating criminal proceedings
                              against the Vice-­President of the Republic of Equatorial Guinea in
                              charge of National Defence and State Security, His Excellency
                              Mr. Teodoro Nguema Obiang Mangue, the French Republic has
                              acted and is continuing to act in violation of its obligations under
                              international law, notably the United Nations Convention against
                              Transnational Organized Crime and general international law;

                                                                                                 12




6 Ord_1204.indb 21                                                                                     19/01/22 08:24

                           immunities and criminal proceedings (judgment)                      309

                          (ii) to order the French Republic to take all necessary measures to put
                                an end to any ongoing proceedings against the Vice-­President of
                                the Republic of Equatorial Guinea in charge of National Defence
                                and State Security;
                         (iii) to order the French Republic to take all necessary measures to
                                prevent further violations of the immunity of the Vice-­President of
                                the Republic of Equatorial Guinea in charge of National Defence
                                and State Security and, in particular, to ensure that its courts
                                do not initiate any criminal proceedings against him in the future;
                     (c) With regard to the building located at 42 avenue Foch in Paris,
                           (i) to adjudge and declare that, by attaching the building located at
                                42 avenue Foch in Paris, the property of the Republic of Equatorial
                                Guinea and used for the purposes of that country’s diplomatic mis-
                               sion in France, the French Republic is in breach of its obli­
                               gations under international law, notably the Vienna Convention on
                               ­Diplomatic Relations and the United Nations Convention against
                                Transnational Organized Crime, as well as general international law;
                          (ii) to order the French Republic to recognize the status of the building
                                located at 42 avenue Foch in Paris as the property of the Republic
                                of Equatorial Guinea, and as the premises of its diplomatic mission
                                in Paris, and, accordingly, to ensure its protection as required by
                                international law;
                     (d) In view of all the violations by the French Republic of international
                         obligations owed to the Republic of Equatorial Guinea,

                           (i) to adjudge and declare that the responsibility of the French Repub-
                               lic is engaged on account of the harm that the violations of its
                               international obligations have caused and are continuing to cause
                               to the Republic of Equatorial Guinea;
                          (ii) to order the French Republic to make full reparation to the Repub-
                               lic of Equatorial Guinea for the harm suffered, the amount of
                               which shall be determined at a later stage.”
                in the Reply:
                         “For the reasons set out in its Memorial and in this Reply, the Republic
                     of Equatorial Guinea respectfully requests the International Court of Jus-
                     tice to adjudge and declare that:
                       (i) by entering the building at 42 avenue Foch in Paris used for the pur-
                           poses of the diplomatic mission of the Republic of Equatorial Guinea
                           in Paris, and by searching, attaching and confiscating that building, its
                           furnishings and other property therein, the French Republic is in breach
                           of its obligations under the Vienna Convention on Diplomatic Rela-
                           tions;
                      (ii) the French Republic must recognize the status of the building at 42 ave-
                           nue Foch in Paris as premises of the diplomatic mission of the Repub-
                           lic of Equatorial Guinea, and, accordingly, ensure its protection as
                           required by the Vienna Convention on Diplomatic Relations;

                     (iii) the responsibility of the French Republic is engaged on account of the
                           violations of its obligations under the Vienna Convention on Diplo-
                           matic Relations;

                                                                                                 13




6 Ord_1204.indb 23                                                                                     19/01/22 08:24

                           immunities and criminal proceedings (judgment)                     310

                     (iv) the French Republic has an obligation to make reparation for the harm
                          suffered by the Republic of Equatorial Guinea, the amount of which
                          will be determined at a later stage.”
                On behalf of the Government of France,
                in the Counter-­Memorial:
                        “For the reasons set out in this Counter-­Memorial, and on any other
                     grounds that may be produced, inferred or substituted as appropriate, the
                     French Republic respectfully requests the International Court of Justice to
                     reject all of the claims made by the Republic of Equatorial Guinea.”
                in the Rejoinder:
                        “For the reasons set out in this Rejoinder and in the Counter-­Memorial
                     of the French Republic, and on any other grounds that may be produced,
                     inferred or substituted as appropriate, the French Republic respectfully
                     requests the International Court of Justice to reject all the claims made by
                     the Republic of Equatorial Guinea.”
                  24. At the oral proceedings, the following submissions were presented by the
                Parties:
                On behalf of the Government of Equatorial Guinea,
                         “The Republic of Equatorial Guinea respectfully requests the Interna-
                     tional Court of Justice to adjudge and declare that:
                       (i) the French Republic, by entering the building located at 42 avenue
                           Foch in Paris, which is used for the purposes of the diplomatic mission
                           of the Republic of Equatorial Guinea in Paris, by searching, attaching
                           and confiscating the said building, its furnishings and other property
                           therein, has acted in violation of its obligations under the Vienna Con-
                           vention on Diplomatic Relations;
                      (ii) the French Republic must recognize the status of the building located
                           at 42 avenue Foch in Paris as the premises of the diplomatic mission of
                           the Republic of Equatorial Guinea, and, accordingly, ensure its protec-
                           tion as required by the Vienna Convention on Diplomatic Relations;
                     (iii) the responsibility of the French Republic is engaged on account of the
                           violations of its obligations under the Vienna Convention on Diplo-
                           matic Relations;
                     (iv) the French Republic has an obligation to make reparation for the harm
                           suffered by the Republic of Equatorial Guinea, the amount of which
                           will be determined at a later stage.”
                On behalf of the Government of France,
                       “For the reasons set out in its Counter-­Memorial, its Rejoinder and the
                     oral argument of its counsel during the hearings in the case concerning
                     Immunities and Criminal Proceedings between Equatorial Guinea and
                     France, the French Republic respectfully requests the International Court
                     of Justice to reject all the claims made by the Republic of Equatorial
                     Guinea.”

                                                          *
                                                      *       *

                                                                                                14




6 Ord_1204.indb 25                                                                                    19/01/22 08:24

                           immunities and criminal proceedings (judgment)                 311

                                        I. Factual Background

                   25. The Court will begin with a brief description of the factual back-
                ground to the present case, as previously recalled in its Judgment on pre-
                liminary objections of 6 June 2018 (Immunities and Criminal Proceedings
                (Equatorial Guinea v. France), Preliminary Objections, Judgment,
                I.C.J. Reports 2018 (I), pp. 303‑307, paras. 23‑41). It will return to each of
                the relevant facts in greater detail when it comes to examine the legal
                claims relating to them.
                   26. On 2 December 2008, the association Transparency International
                France filed a complaint with the Paris Public Prosecutor against certain
                African Heads of State and members of their families in respect of allega-
                tions of misappropriation of public funds in their country of origin, the
                proceeds of which had allegedly been invested in France. This complaint
                was declared admissible by the French courts, and a judicial investigation
                was opened in 2010 in respect of “handling misappropriated public
                funds”,
                     “complicity in handling misappropriated public funds, complicity in
                     the misappropriation of public funds, money laundering, complicity
                     in money laundering, misuse of corporate assets, complicity in misuse
                     of corporate assets, breach of trust, complicity in breach of trust and
                     concealment of each of these offences”.
                The investigation focused, in particular, on the methods used to finance
                the acquisition of movable and immovable assets in France by several
                individuals, including Mr. Teodoro Nguema Obiang Mangue, the son of
                the President of Equatorial Guinea, who was at the time Minister of State
                for Agriculture and Forestry of Equatorial Guinea and who became
                ­Second Vice‑President of Equatorial Guinea in charge of Defence and
                 State Security on 21 May 2012.
                    27. The investigation more specifically concerned the way in which
                 Mr. Teodoro Nguema Obiang Mangue acquired various objects of con-
                 siderable value and a building located at 42 avenue Foch in Paris. On
                 28 September 2011, investigators conducted a search at 42 avenue Foch
                 in Paris and seized luxury vehicles which belonged to Mr. Teo-
                 doro Nguema Obiang Mangue and were parked on the premises. On
                 3 October 2011, the investigators seized additional luxury vehicles belong-
                 ing to Mr. Teodoro Nguema Obiang Mangue in neighbouring parking
                 lots. On 4 October 2011, the Embassy of Equatorial Guinea in France
                 sent a Note Verbale to the French Ministry of Foreign and European
                 Affairs (hereinafter the “French Ministry of Foreign Affairs”) stating that
                 “[t]he Embassy . . . has for a number of years had at its disposal a build-
                 ing located at 42 avenue Foch, Paris (16th arr.), which it uses for the per-
                 formance of the functions of its diplomatic mission”. By a Note Verbale
                 dated 11 October 2011, the Protocol Department of the French Ministry
                 of Foreign Affairs indicated to the Embassy of Equatorial Guinea that
                 the “building [located at 42 avenue Foch, Paris (16th arr.)] does not form

                                                                                           15




6 Ord_1204.indb 27                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)               312

                part of the premises of Equatorial Guinea’s diplomatic mission. It falls
                within the private domain and is, accordingly, subject to ordinary law.”
                The Protocol Department of the French Ministry of Foreign Affairs indi-
                cated in a communication of the same date addressed to the investigating
                judges of the Paris Tribunal de grande instance that “the building [located
                at 42 avenue Foch, Paris (16th arr.)] does not form part of the premises
                of the Republic of Equatorial Guinea’s diplomatic mission, that it falls
                within the private domain and is, accordingly, subject to ordinary law”.
                   28. By a Note Verbale dated 17 October 2011, the Embassy of Equato-
                rial Guinea informed the French Ministry of Foreign Affairs that the
                “official residence of [Equatorial Guinea’s] Permanent Delegate to
                UNESCO [wa]s on the premises of the diplomatic mission located at
                40‑42 avenue Foch, 75016, Paris”. By a Note Verbale to the Embassy of
                Equatorial Guinea dated 31 October 2011, the Protocol Department of
                the French Ministry of Foreign Affairs reiterated that the building at
                42 avenue Foch in Paris was “not a part of the mission’s premises, ha[d]
                never been recognized as such, and accordingly [wa]s subject to ordinary
                law”.
                   29. From 14 to 23 February 2012, further searches of the building at
                42 avenue Foch in Paris were conducted, during which additional items
                were seized and removed. By Notes Verbales dated 14 and 15 February
                2012, describing the building as the official residence of the Permanent
                Delegate to UNESCO and asserting that the searches violated the Vienna
                Convention, Equatorial Guinea invoked the protection afforded by the
                said Convention for such a residence.
                   30. By a Note Verbale dated 12 March 2012, the Embassy of Equato-
                rial Guinea asserted that the premises at 42 avenue Foch in Paris were
                used for the performance of the functions of its diplomatic mission in
                France. The Protocol Department of the French Ministry of Foreign
                Affairs responded on 28 March 2012, referring to its “constant practice”
                with respect to the recognition of the status of “premises of the mission”
                and reiterating that the building located at 42 avenue Foch in Paris could
                not be considered part of the diplomatic mission of Equatorial Guinea.
                   31. One of the investigating judges of the Paris Tribunal de grande
                instance found, inter alia, that the building at 42 avenue Foch in Paris had
                been wholly or partly paid for out of the proceeds of the alleged offences
                under investigation and that its real owner was Mr. Teodoro Nguema
                Obiang Mangue. He consequently ordered on 19 July 2012 the “attach-
                ment of the building” (saisie pénale immobilière), a protective measure
                provided for by the French Code of Criminal Procedure which may be
                taken by a judge investigating a case in order to preserve the effectiveness
                of the potential confiscation of a building that might subsequently be
                ordered as a penalty. This decision was upheld on 13 June 2013 by the
                Chambre de l’instruction of the Paris Cour d’appel, before which Mr. Teo-
                doro Nguema Obiang Mangue had lodged an appeal.
                   32. By a Note Verbale dated 27 July 2012, the Embassy of Equatorial
                Guinea in France informed the Protocol Department of the French Min-

                                                                                         16




6 Ord_1204.indb 29                                                                             19/01/22 08:24

                           immunities and criminal proceedings (judgment)                  313

                istry of Foreign Affairs that “as from Friday 27 July 2012, the Embassy’s
                offices are located at 42 avenue Foch, Paris (16th arr.), a building which
                it is henceforth using for the performance of the functions of its diplo-
                matic mission in France”.
                   33. By a Note Verbale dated 6 August 2012, the Protocol Department
                of the French Ministry of Foreign Affairs drew the Embassy’s attention
                to the fact that the building located at 42 avenue Foch in Paris was the
                subject of an attachment order under the Code of Criminal Procedure,
                dated 19 July 2012, and that the attachment had been recorded in the
                mortgage registry (Conservation des hypothèques) on 31 July 2012. The
                Protocol Department stated that it was thus “unable officially to recog-
                nize the building located at 42 avenue Foch, Paris (16th arr.), as being the
                seat of the chancellery as from 27 July 2012”.
                   34. The investigation was declared to be completed and, on 23 May
                2016, the Financial Prosecutor filed final submissions (réquisitoire défini­
                tif) seeking in particular that Mr. Teodoro Nguema Obiang Mangue be
                tried for money laundering offences. On 5 September 2016, the investigat-
                ing judges of the Paris Tribunal de grande instance ordered the referral of
                Mr. Teodoro Nguema Obiang Mangue — who, by a presidential decree
                of 21 June 2016, had been appointed as the Vice‑President of Equatorial
                Guinea in charge of National Defence and State Security — for trial
                before the Paris Tribunal correctionnel for alleged offences committed in
                France between 1997 and October 2011.
                   35. On 2 January 2017, a hearing on the merits took place before the
                Paris Tribunal correctionnel. The President of the tribunal noted, inter
                alia, that, pursuant to the Order of the International Court of Justice of
                7 December 2016, any confiscation measure that might be directed against
                the building located at 42 avenue Foch in Paris could not be executed
                until the conclusion of the international judicial proceedings.
                   36. The Tribunal correctionnel delivered its judgment on 27 October
                2017, in which it found Mr. Teodoro Nguema Obiang Mangue guilty of
                money laundering offences committed in France between 1997 and
                ­October 2011. The tribunal ordered, inter alia, the confiscation of all the
                 movable assets seized during the judicial investigation and of the attached
                 building at 42 avenue Foch in Paris. Regarding the confiscation of this
                 building, the tribunal, referring to the Court’s Order of 7 December 2016
                 indicating provisional measures, stated that “the . . . proceedings [pending
                 before the International Court of Justice] make the execution of any mea-
                sure of confiscation by the French State impossible, but not the imposi-
                tion of that penalty”.

                   37. Following delivery of the judgment, Mr. Teodoro Nguema Obi-
                ang Mangue lodged an appeal against his conviction with the Paris Cour
                d’appel. This appeal having a suspensive effect, no steps were taken to enforce
                the sentences handed down to Mr. Teodoro Nguema Obiang Mangue.
                   38. The Paris Cour d’appel rendered its judgment on 10 February 2020.
                It upheld, inter alia, the confiscation of the “property located in the

                                                                                            17




6 Ord_1204.indb 31                                                                                19/01/22 08:24

                             immunities and criminal proceedings (judgment)               314

                municipality of Paris, 16th arrondissement, 40‑42 avenue Foch, attached
                by order of 19 July 2012”. Mr. Teodoro Nguema Obiang Mangue lodged
                a further appeal (pourvoi en cassation) against this judgment. This appeal
                having a suspensive effect, no steps have been taken to enforce the sen-
                tences handed down to Mr. Teodoro Nguema Obiang Mangue.


                     II. Circumstances in which a Property Acquires the Status of
                         “Premises of the Mission” under the Vienna Convention

                   39. In its Judgment on France’s preliminary objections, the Court con-
                cluded that “it has jurisdiction to entertain the aspect of the dispute relat-
                ing to the status of the building, including any claims relating to the
                furnishings and other property present on the premises at 42 avenue Foch
                in Paris” (I.C.J. Reports 2018 (I), p. 334, para. 138). The Parties disagree
                on whether that building constitutes part of the premises of Equatorial
                Guinea’s diplomatic mission in France and is thus entitled to the treat-
                ment afforded to such premises under Article 22 of the Vienna Conven-
                tion. They also disagree on whether France, by the actions of its
                authorities in relation to the building, is in breach of its obligations under
                Article 22 (ibid., pp. 315‑316, para. 70).


                     40. Article 22 of the Vienna Convention states that:
                          “1. The premises of the mission shall be inviolable. The agents of
                       the receiving State may not enter them, except with the consent of the
                       head of the mission.
                          2. The receiving State is under a special duty to take all appropri-
                       ate steps to protect the premises of the mission against any intrusion
                       or damage and to prevent any disturbance of the peace of the mission
                       or impairment of its dignity.
                          3. The premises of the mission, their furnishings and other prop-
                       erty thereon and the means of transport of the mission shall be
                       immune from search, requisition, attachment or execution.”

                  41. The Court must first determine in which circumstances a property
                acquires the status of “premises of the mission” within the meaning of
                Article 1 (i) of the Vienna Convention. That Article provides that the
                “premises of the mission” are “the buildings or parts of buildings and the
                land ancillary thereto, irrespective of ownership, used for the purposes of
                the mission including the residence of the head of the mission”.

                                                      * *
                   42. In Equatorial Guinea’s view, for a building to acquire “diplomatic
                status” and to benefit from the protections afforded by the Vienna Con-

                                                                                           18




6 Ord_1204.indb 33                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)                315

                vention, it is “generally sufficient” for the sending State to assign the
                building for the purposes of its diplomatic mission and notify the receiv-
                ing State accordingly. The Applicant acknowledges that the definition of
                “premises of the mission” contained in Article 1 (i) of the Vienna Con-
                vention is silent as to the respective roles of the sending State and receiv-
                ing State in the designation of diplomatic premises, but maintains that the
                text, context, and object and purpose of the Convention indicate that this
                role belongs to the sending State.

                   43. Equatorial Guinea contends that the object and purpose of the
                Vienna Convention is to create conditions that promote friendly relations
                between equal sovereign States, and it rejects the notion that the spirit of
                the Convention is rooted in mistrust or concerns about possible abuse. In
                light of this object and purpose, Equatorial Guinea argues that a sending
                State’s contentions regarding the “diplomatic status” of property should
                be presumed valid. In its view, provisions of the Convention designed to
                address possible abuses — such as the power under Article 9 to declare
                mission staff personae non gratae — provide further evidence of this pre-
                sumption of validity. According to Equatorial Guinea, these provisions
                exist because the Vienna Convention presupposes that diplomatic immu-
                nity will be respected, and not subject to evaluation, verification or
                approval by the receiving State in the first instance.
                   44. The Applicant takes the position that the Vienna Convention does
                not make the granting of the status of “diplomatic premises” subject to
                any explicit or implicit consent by the receiving State, as evidenced by
                the Convention’s silence on this point. It argues that, when the drafters of
                the Vienna Convention considered it necessary for an act of the sending
                State to be made subject to the consent of the receiving State, they
                ensured that the Convention was explicit in this regard. Equatorial
                Guinea further contends that while Article 2 of the Vienna Convention
                provides that ­diplomatic relations can only be established by mutual con-
                sent, this does not mean that every aspect of those relations, once estab-
                lished, depends on such consent. In this regard, it notes several provisions
                of the Vienna Convention which require no consent on the part of the
                receiving State.
                   45. Equatorial Guinea points to the text of Article 12 of the Conven-
                tion, which requires that the prior express consent of the receiving State
                be obtained before the sending State may establish offices forming part of
                its diplomatic mission in localities other than those in which the mission
                itself is established. In Equatorial Guinea’s view, an a contrario reading of
                this provision confirms that the designation of premises within the local-
                ity in which the mission is established is not subject to the consent of the
                receiving State.
                   46. The Applicant takes issue with France’s interpretation of Arti-
                cle 12, according to which the receiving State’s implicit — if not express —
                consent must still be obtained even when opening new offices of a
                diplomatic mission in the same locality or transferring premises of the

                                                                                          19




6 Ord_1204.indb 35                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)                316

                mission within this locality. In Equatorial Guinea’s view, such a concept
                of “implicit consent” would place the sending State in an uncertain and
                vulnerable position, as it would not know whether and when the premises
                of its mission would benefit from “diplomatic status”.

                   47. Equatorial Guinea acknowledges that several States make the des-
                ignation of the premises of diplomatic missions on their territory subject
                to some form of consent, and that this practice is not forbidden by the
                Vienna Convention. However, it contends that these States, by means of
                national legislation or clearly established practice, have explained their
                positions clearly and transparently to States which intend to establish or
                relocate diplomatic missions in their territory. Equatorial Guinea argues
                that any “control measure” the receiving State seeks to impose upon the
                designation of diplomatic premises by a sending State must be notified in
                advance to all diplomatic missions, must serve an appropriate objective
                that is consistent with the object and purpose of the Vienna Convention,
                and must be exercised in a reasonable and non‑discriminatory manner. In
                the absence of such legislation or clearly established practice, the sending
                State’s designation of the premises of the mission is “conclusive”, and the
                receiving State may only object to this designation in co‑ordination with
                the sending State (“en concertation avec l’Etat accréditant”).
                   48. Equatorial Guinea asserts that France has no legislation or estab-
                lished practice which would require a sending State to obtain France’s
                consent prior to designating property as premises of its diplomatic mis-
                sion. In such circumstances, Equatorial Guinea considers that it is enti-
                tled to rely upon what it describes as a “long-­       standing bilateral and
                reciprocal” practice between itself and France, whereby the sending
                State’s notification of the assignment of a building for the purposes of a
                diplomatic mission is sufficient for the building to acquire “diplomatic
                status”.
                   49. Beyond the issue of consent, Equatorial Guinea argues that, even if
                there exists a requirement that property must be “effectively used for the
                purposes of the mission” in order to benefit from the status of “premises
                of the mission”, this requirement is met where a building purchased or
                rented by a State is designated by that State as serving the purposes of its
                diplomatic mission and undergoes the necessary planning and refurbish-
                ment works to enable it to house the mission.
                   50. The Applicant rejects the notion that “actual” or “effective” assign-
                ment occurs only when a diplomatic mission has completely moved into
                the premises in question. In its view, such a position would not only be
                inconsistent with France’s own practice but would constitute an extremely
                restrictive interpretation of the term “used for the purposes of the mis-
                sion” in Article 1 (i) of the Vienna Convention. Equatorial Guinea fur-
                ther asserts that this interpretation would be unreasonable and would
                deprive the provision in Article 22 of the Vienna Convention on the invi-
                olability of mission premises of effet utile, as the receiving State would be
                able to enter the premises of the sending State’s diplomatic mission up

                                                                                          20




6 Ord_1204.indb 37                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)                 317

                until the point at which the move was fully completed. Reviewing judicial
                practice in France and a number of other States, Equatorial Guinea con-
                tends that there is no evidence of a requirement that a mission fully move
                into a building before that building can be deemed “used for the purposes
                of the mission”. Equatorial Guinea thus concludes that the notion of
                premises “used for the purposes of the mission” must encompass not only
                premises where a diplomatic mission is fully moved in, but also those
                which the sending State has assigned for diplomatic purposes.


                   51. Finally, Equatorial Guinea argues in the alternative that even if a
                receiving State enjoys discretion over the choice of premises of diplomatic
                missions in general, such discretion should be exercised in a manner that
                is reasonable, non‑discriminatory and consistent with the requirements of
                good faith. In this respect Equatorial Guinea recalls Article 47 of the
                Vienna Convention, which provides that “[i]n the application of the pro-
                visions of the present Convention, the receiving State shall not discrimi-
                nate as between States”.

                                                      *
                   52. According to France, Equatorial Guinea incorrectly argues that a
                sending State can unilaterally impose its choice of premises for its diplo-
                matic mission upon the receiving State. In France’s view, the applicability
                of the Vienna Convention’s régime of protection to a particular building
                is subject to compliance with “two cumulative conditions”: first, that the
                receiving State does not expressly object to the granting of “diplomatic
                status” to the building in question, and, secondly, that the building is
                “actually assigned” for the purposes of the diplomatic mission.

                   53. France acknowledges that the Vienna Convention provides no
                details on the procedure for the granting of “diplomatic status” to the
                premises in which a sending State wishes to establish a diplomatic mis-
                sion. It argues, however, that the ordinary meaning to be given to the
                definition of “premises of the mission” in Article 1 (i), interpreted in light
                of the Convention’s object and purpose, runs counter to Equatorial
                Guinea’s argument that a sending State has “complete freedom in desig-
                nating or changing the premises of its mission”.

                   54. In developing this argument, France refers to what it characterizes
                as the “essentially consensual letter and spirit” of the Vienna Convention.
                It notes that Article 2 of the Convention provides that “[t]he establish-
                ment of diplomatic relations between States, and of permanent diplo-
                matic missions, takes place by mutual consent”. It further observes that
                while the receiving State must accept significant restrictions on its terri­
                torial sovereignty through the application of the Vienna Convention’s
                inviolability régime, the sending State must use the rights conferred on

                                                                                           21




6 Ord_1204.indb 39                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)                   318

                it in good faith. There exists, in France’s view, the need for a “bond of
                trust” between the sending and receiving States. In keeping with this
                ratio legis, France contends, the designation of buildings as premises of
                the mission is not left to the sole discretion of the sending State.

                   55. France rejects Equatorial Guinea’s a contrario reading of Article 12
                of the Vienna Convention, noting that this provision refers only to “the
                express consent of the receiving State” being required for the establish-
                ment of mission offices in localities other than that in which the mission
                is located. In France’s view, this provision does not indicate that the con-
                sent of the receiving State is not required for the designation of the prem-
                ises of a diplomatic mission in the capital, but rather that consent in that
                case may be implicit.
                   56. France also invokes the practice of several States which it argues
                “make the establishment of premises of foreign diplomatic missions on
                their territory explicitly subject to some form of consent”. In France’s view,
                the fact that such practice exists, and that it is not considered to be contrary
                to the Vienna Convention, shows that the Convention does not confer
                upon the sending State any unilateral right to designate the buildings that
                are to house its mission. To the contrary, France maintains that nothing in
                the Vienna Convention prevents the receiving State from exercising some
                control over the designation of buildings that the sending State intends to
                use for its diplomatic mission. The fact that several States have adopted
                national practices to this effect corroborates, according to France, the
                “existence of a régime based on agreement between the parties, in accor-
                dance with the object and purpose of the Vienna Convention”.
                   57. According to France, the absence of any instrument or text formal-
                izing the practices of the receiving State is irrelevant from the point of
                view of international law. It asserts that many States which have not
                legally formalized their practices reserve the right to ascertain whether the
                sending State’s choice of premises is acceptable both in fact and law, and
                that this is not considered to be contrary to the Vienna Convention.
                   58. Responding to Equatorial Guinea’s assertion regarding the exis-
                tence of a presumption of validity for the sending State’s designation of
                diplomatic premises, France notes that Equatorial Guinea does not argue
                that such a presumption would be irrebuttable. Therefore, France consid-
                ers that even if such a presumption did exist, it would mean that the
                receiving State would still possess the right to call into question the send-
                ing State’s designation.
                   59. France further contends that a building constitutes diplomatic
                premises only if it is “effectively used” for the purposes of the sending
                State’s diplomatic mission. In France’s view, this results from the fact
                that Article 1 (i) defines the premises of the diplomatic mission as the
                buildings and lands “used for the purposes of the mission”. The plain
                meaning of this definition, France contends, is that it is not sufficient for
                the building in question to have been chosen and designated by the send-
                ing State, but rather it is necessary for it to be actually assigned for the

                                                                                             22




6 Ord_1204.indb 41                                                                                 19/01/22 08:24

                           immunities and criminal proceedings (judgment)                319

                purposes of the functions of the mission as defined in Article 3, para-
                graph 1, of the Vienna Convention. According to France, State practice
                confirms that this criterion of actual assignment ought to be met for a
                building to constitute “premises of the mission” within the meaning of the
                Vienna Convention. This practice is said to be evident in decisions of
                national and international courts, including those of France itself.
                  60. Finally, France does not deny that a receiving State must exercise
                the discretion it enjoys over the sending State’s choice of diplomatic
                premises in a reasonable and non‑discriminatory manner. However, it
                argues that, in order to demonstrate discriminatory treatment, the Appli-
                cant would at the very least have to establish that French authorities had
                reacted differently in a factual context similar to the present case. France
                contends that no other sending State has ever conducted itself in France
                as Equatorial Guinea did in the present case.


                                                    * *
                    61. The Court will interpret the Vienna Convention on Diplomatic
                 Relations according to customary rules of treaty interpretation which, as
                 it has repeatedly stated, are reflected in Articles 31 and 32 of the Vienna
                 Convention on the Law of Treaties (see, for example, Jadhav (India v.
                 Pakistan), Judgment, I.C.J. Reports 2019 (II), pp. 437‑438, para. 71;
                 Avena and Other Mexican Nationals (Mexico v. United States of Amer­
                ica), Judgment, I.C.J. Reports 2004 (I), p. 48, para. 83). Under these
                rules of customary international law, the provisions of the Vienna
                ­Convention on Diplomatic Relations must be interpreted in good faith in
                 accordance with the ordinary meaning to be given to their terms in their
                 context and in the light of the object and purpose of the Convention.
                 To confirm the meaning resulting from that process, to remove ambiguity
                 or obscurity, or to avoid a manifestly absurd or unreasonable result,
                 recourse may be had to subsidiary means of interpretation, which
                 include the ­preparatory work of the Convention and the circumstances of
                 its conclusion.
                    62. The Court considers that the provisions of the Vienna Convention,
                 in their ordinary meaning, are of little assistance in determining the cir-
                 cumstances in which a property acquires the status of “premises of the
                 mission”. While Article 1 (i) of the Vienna Convention provides a defini-
                 tion of this expression, it does not indicate how a building may be desig-
                 nated as premises of the mission. Article 1 (i) describes the “premises of
                 the mission” as buildings “used for the purposes of the mission”. This
                 provision, taken alone, is unhelpful in determining how a building may
                 come to be used for the purposes of a diplomatic mission, whether there
                 are any prerequisites to such use and how such use, if any, is to be ascer-
                 tained. As both Parties have acknowledged, Article 1 (i) is silent as to the
                 respective roles of the sending and receiving States in the designation of
                 mission premises. Article 22 of the Vienna Convention provides no fur-

                                                                                          23




6 Ord_1204.indb 43                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)                 320

                 ther guidance on this point. The Court will therefore turn to the con-
                text of these provisions as well as the Vienna Convention’s object and
                ­purpose.

                   63. Turning first to context, Article 2 of the Vienna Convention pro-
                vides that “[t]he establishment of diplomatic relations between States, and
                of permanent diplomatic missions, takes place by mutual consent”. In the
                Court’s view, it is difficult to reconcile such a provision with an interpre-
                tation of the Convention that a building may acquire the status of the
                premises of the mission on the basis of the unilateral designation by the
                sending State despite the express objection of the receiving State.

                   64. Moreover, the provisions of the Convention dealing with the
                appointment and immunities of diplomatic personnel and staff of the mis-
                sion illustrate the balance that the Convention attempts to strike between
                the interests of the sending and receiving States. Article 4 provides that the
                sending State’s choice of head of mission is subject to the agrément of the
                receiving State. It further provides that the receiving State does not need
                to provide reasons for any refusal. On the other hand, the receiving State’s
                prior approval is not generally required for the appointment of members
                of the mission’s staff under Article 7. Pursuant to Article 39, those indi-
                viduals who enjoy privileges and immunities enjoy them from the moment
                they arrive on the territory of the receiving State, or if they are already on
                the territory of the receiving State, from the moment their appointment
                is notified to the receiving State. However, these broad immunities are
                counterbalanced by the power of the receiving State, under Article 9, to
                declare members of a diplomatic mission personae non gratae.
                   65. In contrast, the Vienna Convention establishes no equivalent to the
                persona non grata mechanism for mission premises. If it were possible for
                a sending State unilaterally to designate the premises of its mission,
                despite objection by the receiving State, the latter would effectively be
                faced with the choice of either according protection to the property in
                question against its will, or taking the radical step of breaking off diplo-
                matic relations with the sending State. Even in the latter situation, Arti-
                cle 45 of the Vienna Convention requires the receiving State to continue
                to respect and protect the premises of the mission together with its prop-
                erty and archives, prolonging the effects of the sending State’s unilateral
                choice. In the Court’s view, this situation would place the receiving State
                in a position of imbalance, to its detriment, and would go far beyond
                what is required to achieve the Vienna Convention’s goal of ensuring the
                efficient performance of the functions of diplomatic missions.

                   66. As to the Vienna Convention’s object and purpose, the preamble
                specifies the Convention’s aim to “contribute to the development of
                friendly relations among nations”. This is to be achieved by according
                sending States and their representatives significant privileges and immuni-
                ties. The preamble indicates that “the purpose of such privileges and

                                                                                           24




6 Ord_1204.indb 45                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)                321

                immunities is not to benefit individuals but to ensure the efficient perfor-
                mance of the functions of diplomatic missions as representing States”.
                The inclusion of this statement is understandable considering the restric-
                tions of sovereignty imposed upon receiving States by the Vienna Con-
                vention’s immunity and inviolability régime. The preamble thus reflects
                the fact that diplomatic privileges and immunities impose upon receiving
                States weighty obligations, which however find their raison d’être in the
                objective of fostering friendly relations among nations.

                   67. In light of the foregoing, the Court considers that the Vienna Con-
                vention cannot be interpreted so as to allow a sending State unilaterally
                to impose its choice of mission premises upon the receiving State where
                the latter has objected to this choice. In such an event, the receiving State
                would, against its will, be required to take on the “special duty” referred
                to in Article 22, paragraph 2, of the Convention to protect the chosen
                premises. A unilateral imposition of a sending State’s choice of premises
                would thus clearly not be consistent with the object of developing friendly
                relations among nations. Moreover, it would leave the receiving State
                vulnerable to a potential misuse of diplomatic privileges and immunities,
                which the drafters of the Vienna Convention intended to avoid by speci-
                fying, in the preamble, that the purpose of such privileges and immunities
                is not “to benefit individuals”. As the Court has emphasized,

                     “[t]he rules of diplomatic law, in short, constitute a self-­contained
                     régime which, on the one hand, lays down the receiving State’s obli-
                     gations regarding the facilities, privileges and immunities to be
                     accorded to diplomatic missions and, on the other, foresees their pos-
                     sible abuse by members of the mission and specifies the means at the
                     disposal of the receiving State to counter any such abuse” (United
                     States Diplomatic and Consular Staff in Tehran (United States of
                     America v. Iran), Judgment, I.C.J. Reports 1980, p. 40, para. 86).

                   68. Equatorial Guinea contends that the Vienna Convention expressly
                states when the receiving State’s consent is required, notably in Article 12,
                and that the lack of such a provision regarding the designation of the
                premises of the mission indicates that the receiving State’s consent is not
                required in that context. The Court is not persuaded by this a contrario
                reasoning, since such an interpretation “is only warranted . . . when it is
                appropriate in light of the text of all the provisions concerned, their con-
                text and the object and purpose of the treaty” (Alleged Violations of Sov­
                ereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
                Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
                p. 19, para. 37). In the present case, the Court does not consider such an
                a contrario reading to be consistent with the object and purpose of the
                Vienna Convention, as it would allow for the unilateral imposition of a
                sending State’s choice of premises upon the receiving State and require

                                                                                          25




6 Ord_1204.indb 47                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)                322

                the latter to undertake the weighty obligations contained in Article 22
                against its will. As the Court has observed, this would be detrimental to
                the development of friendly relations among nations and would leave
                receiving States without any appropriate and effective remedy in case of
                potential abuses. Moreover, with regard to Article 12 specifically, the fact
                that the Convention requires the express consent of the receiving State
                prior to the establishment of diplomatic offices outside the locality in
                which the mission is established is unsurprising, given that the receiving
                State would likely need to make special arrangements for the security of
                that office. However, this does not indicate that the receiving State cannot
                object to the sending State’s assignment of a building to its diplomatic
                mission, thus preventing the building in question from acquiring the status
                of “premises of the mission”.
                   69. State practice further supports this conclusion. Both Parties
                acknowledge that a number of receiving States, all of which are party to
                the Vienna Convention, expressly require sending States to obtain their
                prior approval to acquire and use premises for diplomatic purposes. For
                instance, Germany’s Protocol Handbook of the Federal Foreign Office
                states that the “use for official purposes of property (land, buildings, and
                parts of buildings) for diplomatic missions and consular posts is possible
                only with the prior agreement of the Federal Foreign Office”. Section 12
                of South Africa’s Diplomatic Immunities and Privileges Act of 2001
                requires foreign missions to submit a written request to the Director‑­
                General of International Relations and Co-­operation prior to undertak-
                ing a relocation. Brazil’s 2010 Manual of Rules and Procedures
                on Privileges and Immunities provides that the establishment of seats of
                diplomatic missions, as well as the acquisition or lease of real property
                for that purpose, are subject to prior authorization by the Ministry of
                Foreign Affairs. France refers to this practice and to the similar practice of
                an additional 11 States in its written pleadings. Neither Equatorial Guinea
                nor France has suggested that such practice is inconsistent with the
                Vienna Convention, and the Court is unaware of any argument having
                been made to that effect. The Court does not consider that this practice
                necessarily establishes “the agreement of the parties” within the meaning
                of a rule codified in Article 31, paragraph 3 (b), of the Vienna Conven-
                tion on the Law of Treaties as regards the existence of a requirement of
                prior approval, or the modalities through which a receiving State may
                communicate its objection to the sending State’s designation of a building
                as forming part of the premises of its diplomatic mission. Nevertheless,
                the practice of several States which clearly requires the prior approval of
                the receiving State before a building can acquire the status of “premises
                of the mission” — and the lack of any objection to such practice — are
                factors which weigh against finding a right belonging to the sending State
                under the Vienna Convention unilaterally to designate the premises of its
                diplomatic mission.



                                                                                          26




6 Ord_1204.indb 49                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)                  323

                   70. In the Court’s view, the preparatory work of the Vienna Conven-
                tion provides no clear indication of the circumstances in which a property
                may acquire the status of “premises of the mission” within the meaning of
                Article 1 (i).
                   71. Equatorial Guinea itself recognizes that the receiving State may, in
                at least some circumstances, require that its prior approval be obtained
                before a given property may acquire the status of “premises of the mis-
                sion” within the meaning of Article 1 (i). However, it takes the position
                that “any control measure in the receiving State’s domestic law must . . .
                be notified in advance to all diplomatic missions” and that “in the absence
                of formalities set out clearly and applied without discrimination, the des-
                ignation of premises of the mission by the sending State is conclusive”. It
                further states that, in the absence of legislation or established practice, the
                receiving State may only object to the designation by the sending State of
                its diplomatic premises in co‑ordination with the sending State.

                   72. The Court considers that the conditions referred to by Equatorial
                Guinea do not exist under the Vienna Convention. Rather, if the receiv-
                ing State may object to the sending State’s choice of premises, it follows
                that it may choose the modality of such objection. To hold otherwise
                would be to impose a restriction on the sovereignty of receiving States
                that finds no basis in the Vienna Convention or in general international
                law. Some receiving States may, through legislation or official guidelines,
                set out in advance the modalities pursuant to which their approval may
                be granted, while others may choose to respond on a case‑by‑case basis.
                This choice itself has no bearing on the power of the receiving State to
                object.

                   73. The Court emphasizes, however, that the receiving State’s power to
                object to a sending State’s designation of the premises of its diplomatic
                mission is not unlimited. The Court has repeatedly stated that, where a
                State possesses a discretionary power under a treaty, such a power must
                be exercised reasonably and in good faith (see Rights of Nationals of the
                United States of America in Morocco (France v. United States of Amer­
                ica), Judgment, I.C.J. Reports 1952, p. 212; Certain Questions of Mutual
                Assistance in Criminal Matters (Djibouti v. France), Judgment,
                I.C.J. Reports 2008, p. 229, para. 145). In light of the above‑mentioned
                requirements, and the Vienna Convention’s object and purpose of
                enabling the development of friendly relations among nations, the Court
                considers that an objection of a receiving State must be timely and not be
                arbitrary. Further, in accordance with Article 47 of the Vienna Conven-
                tion, the receiving State’s objection must not be discriminatory in charac-
                ter. In any event, the receiving State remains obliged under Article 21 of
                the Vienna Convention to facilitate the acquisition on its territory, in
                accordance with its laws, by the sending State of the premises necessary
                for its diplomatic mission, or otherwise assist the latter in obtaining
                accommodation in some other way.

                                                                                            27




6 Ord_1204.indb 51                                                                                19/01/22 08:24

                            immunities and criminal proceedings (judgment)             324

                   74. Given the above considerations, the Court concludes that — where
                the receiving State objects to the designation by the sending State of cer-
                tain property as forming part of the premises of its diplomatic mission,
                and this objection is communicated in a timely manner and is neither
                arbitrary nor discriminatory in character — that property does not
                acquire the status of “premises of the mission” within the meaning of
                Article 1 (i) of the Vienna Convention, and therefore does not benefit
                from protection under Article 22 of the Convention. Whether or not the
                aforementioned criteria have been met is a matter to be assessed in the
                circumstances of each case.
                   75. In view of these conclusions, the Court will proceed to examine
                whether, on the facts before the Court, France objected to the designation
                of the building at 42 avenue Foch in Paris as premises of Equatorial
                Guinea’s diplomatic mission and whether any such objection was com-
                municated in a timely manner, and was neither arbitrary nor discrimina-
                tory in character. If necessary, the Court will then examine the second
                condition which, according to France, must be met for a property to
                acquire the status of “premises of the mission”, namely the requirement
                of actual assignment.


                         III. Status of the Building at 42 avenue Foch in Paris

                     1. Whether France Objected through Diplomatic Exchanges between
                                     the Parties from 4 October 2011
                                            to 6 August 2012
                   76. Having determined that the objection of the receiving State pre-
                vents a building from acquiring the status of the “premises of the mis-
                sion” within the meaning of Article 1 (i) of the Convention, the Court
                will now consider whether France objected to the designation of the
                building at 42 avenue Foch in Paris as premises of Equatorial Guinea’s
                diplomatic mission.
                   77. First, the Court will take account of the diplomatic exchanges of
                the Parties in the period between 4 October 2011, when Equatorial Guinea
                first notified France that the property “form[ed] part of the premises of
                the diplomatic mission”, and 6 August 2012, shortly after the “attach-
                ment of the building” (saisie pénale immobilière) on 19 July 2012. The
                Court recalls that Equatorial Guinea accepts that the claims it made with
                respect to the conduct of French authorities prior to 4 October 2011
                “were based on the protection claimed for the building at 42 avenue Foch
                in Paris as property of a foreign State under the Palermo Convention”.
                Accordingly, they fall outside the Court’s jurisdiction under the Optional
                Protocol to the Vienna Convention.

                  78. The initial searches at the property by the French investigative
                authorities took place on 28 September 2011 and 3 October 2011, during

                                                                                        28




6 Ord_1204.indb 53                                                                            19/01/22 08:24

                           immunities and criminal proceedings (judgment)               325

                the course of which luxury vehicles belonging to Mr. Teodoro Nguema
                Obiang Mangue were seized (see paragraph 27 above). On 4 October
                2011, the Embassy of Equatorial Guinea addressed a Note Verbale to the
                French Ministry of Foreign Affairs, which stated the following:

                        “The Embassy of the Republic of Equatorial Guinea . . . has for a
                     number of years had at its disposal a building located at 42 avenue
                     Foch, Paris (16th arr.), which it uses for the performance of the func-
                     tions of its diplomatic mission, a fact which it has hitherto not for-
                     mally notified to your [Protocol] Department.
                        Since the building forms part of the premises of the diplomatic
                     mission, pursuant to Article 1 of the Vienna Convention on Diplo-
                     matic Relations of 18 April 1961, the Republic of Equatorial Guinea
                     wishes to give you official notification so that the French State can
                     ensure the protection of those premises, in accordance with Article 22
                     of the said Convention.”
                On the same date, paper signs were put up at the building marked
                “République de Guinée équatoriale — locaux de l’ambassade” (Republic
                of Equatorial Guinea — Embassy premises).
                   79. On 11 October 2011, the Protocol Department of the French Min-
                istry of Foreign Affairs addressed a Note Verbale to the Embassy of
                Equatorial Guinea, which stated that “the . . . building [at 42 avenue
                Foch in Paris] does not form part of the premises of Equatorial Guinea’s
                diplomatic mission. It falls within the private domain and is, accordingly,
                subject to ordinary law.”
                   80. On 17 October 2011, the Embassy of Equatorial Guinea addressed
                a Note Verbale to the French Ministry of Foreign Affairs. This Note Ver-
                bale informed the Ministry that the term of the previous Ambassador of
                Equatorial Guinea to France had ended, and that pending the arrival of
                a new Ambassador, the diplomatic mission of Equatorial Guinea to
                France would be headed (as Chargée d’affaires ad interim) by Ms Mariola
                Bindang Obiang, the Permanent Delegate of the Republic of Equatorial
                Guinea to UNESCO. The Note went on to state that “the official resi-
                dence of the Permanent Delegate to UNESCO is on the premises of the
                diplomatic mission located at 40‑42 avenue Foch, 75016, Paris, which is
                at the disposal of the Republic of Equatorial Guinea”.
                   81. On 31 October 2011, the Protocol Department of the French Min-
                istry of Foreign Affairs responded in a Note Verbale addressed to the
                Embassy of Equatorial Guinea. The Ministry referred back to its Note
                Verbale of 11 October 2011, reiterating that the building at 42 avenue
                Foch in Paris “is not a part of the mission’s premises, has never been
                recognized as such, and accordingly is subject to ordinary law”. Addi-
                tionally, the Note Verbale stated that the appointment of Ms Bindang
                Obiang as Chargée d’affaires ad interim was contrary to Article 19 of the
                Convention, as she was not a member of Equatorial Guinea’s diplomatic
                mission in France. It also observed that any change of address of the

                                                                                         29




6 Ord_1204.indb 55                                                                             19/01/22 08:24

                           immunities and criminal proceedings (judgment)               326

                Permanent Delegate to UNESCO should be communicated directly to
                the Protocol Department of UNESCO, and not to the Protocol Depart-
                ment of the Ministry.
                   82. Between 14 and 23 February 2012, the French authorities con-
                ducted further searches of the building at 42 avenue Foch in Paris, in the
                course of which various items were seized and removed (see paragraph 29
                above). On 14 February 2012, the Equatorial Guinean Ministry of For-
                eign Affairs addressed a Note Verbale to the French Ministry of Foreign
                Affairs to express regret about France’s actions regarding the building,
                which was identified as “the residence of the Chargée d’affaires and Per-
                manent Representative of Equatorial Guinea to UNESCO in Paris”. On
                the same day, the Embassy addressed a Note Verbale to the French Min-
                istry of Foreign Affairs protesting against the search of the building,
                which it described as the “the place of residence of the Permanent Delega-
                tion of the Republic of Equatorial Guinea to UNESCO”. On the follow-
                ing day, the Embassy protested again, through a second Note Verbale,
                against the searches and seizures in the building, which it considered invi-
                olable premises under the Convention, being “the official residence of the
                Chargée d’affaires heading the Embassy of Equatorial Guinea in France”.
                Also on 14 February 2012, the President of Equatorial Guinea wrote to
                his French counterpart, stating that the building at 42 avenue Foch in
                Paris

                     “is a property that was lawfully acquired by the Government of
                     ­Equatorial Guinea and is currently used by the Representative to
                      UNESCO, who is in charge of the Embassy’s property. The said
                      ­property is afforded legal and diplomatic protection under the Vienna
                       Convention and the bilateral agreements signed by the two States.”

                Additionally, on the same date, the Permanent Delegation of Equatorial
                Guinea to UNESCO addressed a Note Verbale to UNESCO informing it
                that the official residence of the Permanent Delegate was located at
                42 avenue Foch in Paris. UNESCO transmitted a copy of this Note to the
                French Ministry of Foreign Affairs.
                  83. On 20 February 2012, the Protocol Department of the French
                Ministry of Foreign Affairs responded in a Note Verbale addressed to the
                Embassy of Equatorial Guinea. France recalled its previous Notes Ver-
                bales of 11 October 2011 and 31 October 2011, reiterating that it did not
                recognize the building as the official residence of Ms Bindang Obiang.
                France stated that
                     “[t]he Protocol Department recalls that it can only take into account
                     a change of address for a chancellery or a residence if it has been
                     provided with certain verified information:
                     — The end‑occupancy date of the previous premises and the new
                          status thereof (sale or end of rental agreement, with supporting

                                                                                         30




6 Ord_1204.indb 57                                                                             19/01/22 08:24

                           immunities and criminal proceedings (judgment)                327

                       documents) which results in the end of the official status and the
                       related privileges and immunities.
                     — The date of moving into the new premises, officially notified by
                       Note Verbale (in this case, by the UNESCO Protocol Depart-
                       ment).”
                The Note Verbale concluded by stating that the Note Verbale sent by
                UNESCO, transmitting Equatorial Guinea’s Note Verbale of 14 Febru-
                ary to UNESCO “[could] not be taken into account because the date of
                14 February [was] the date on which searches of that same building
                began”.
                   84. On 9 March 2012, the Minister of Justice of Equatorial Guinea
                wrote to his French counterpart, stating that the building at 42 avenue
                Foch in Paris was “assigned to [Equatorial Guinea’s] diplomatic mission
                and declared as such . . . by Note Verbale No. 365/11 of 4 October 2011”.
                On 12 March 2012, the Embassy of Equatorial Guinea addressed a Note
                Verbale to the French Ministry of Foreign Affairs, in which it contested
                France’s position, expressed in the latter’s Note Verbale of 11 October
                2011, that the building at 42 avenue Foch in Paris did not form part of
                the premises of its diplomatic mission.
                   85. On 28 March 2012, the Protocol Department of the French Minis-
                try of Foreign Affairs addressed a Note Verbale to the Embassy of Equa-
                torial Guinea, referring to the latter’s Note Verbale of 12 March 2012.
                The Ministry stated the following:
                        “The building located at 42 avenue Foch in Paris (16th arr.) cannot
                     be considered as part of the premises of the diplomatic mission, since
                     it has not been recognized as such by the French authorities, given
                     that it has not been assigned for the purposes of the mission or as the
                     residence of the head of the mission in accordance with . . . Article 1,
                     paragraph (i), of the Vienna Convention.”
                   86. On 25 April 2012, the Embassy of Equatorial Guinea addressed a
                Note Verbale to the French Ministry of Foreign Affairs, reiterating that
                “its premises at 42 avenue Foch are indeed assigned for the use of its dip-
                lomatic mission” and should have enjoyed the benefit of diplomatic pro-
                tection as from 4 October 2011. On 2 May 2012, the Protocol Department
                of the French Ministry of Foreign Affairs responded, referring the
                Embassy to its previous Note Verbale of 28 March 2012.
                   87. An investigating judge in the proceedings referred to in para-
                graph 26 above ordered the “attachment of the building” (saisie pénale
                immobilière) on 19 July 2012 (see paragraph 31 above). On 27 July 2012,
                the Embassy of Equatorial Guinea addressed a Note Verbale to the
                French Ministry of Foreign Affairs, informing it that “as from Friday
                27 July 2012, the Embassy’s offices are located at 42 avenue Foch, Paris
                (16th arr.), a building which it is henceforth using for the performance of
                the functions of its diplomatic mission in France” (see paragraph 32
                above).

                                                                                          31




6 Ord_1204.indb 59                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)                 328

                   88. On 2 August 2012, the Embassy addressed a further Note Verbale
                to the French Ministry of Foreign Affairs, stating that “it hereby con-
                firms that its chancellery is indeed located at . . . 42 avenue Foch, Paris
                (16th arr.), a building that it uses as the official offices of its diplomatic
                mission in France”. In a Note Verbale of 6 August 2012, the Protocol
                Department of the French Ministry of Foreign Affairs replied to the
                Embassy’s Note Verbale of 27 July 2012, stating that

                     “the building located at 42 avenue Foch, Paris (16th arr.), was the
                     subject of an attachment order (ordonnance de saisie pénale immo­
                     bilière), dated 19 July 2012. The attachment was recorded and entered
                     in the mortgage registry on 31 July 2012.
                        3. The Protocol Department [of the Ministry] is thus unable offi-
                     cially to recognize the building located at 42 avenue Foch, Paris
                     (16th arr.), as being the seat of the chancellery as from 27 July 2012.
                        The seat of the chancellery thus remains at 29 boulevard de
                     Courcelles, Paris (8th arr.), the only address recognized as such.”
                     (Emphasis in the original.)
                  89. The facts recounted above demonstrate that, between 11 October
                2011 and 6 August 2012, France consistently expressed its objection to
                the designation of the building at 42 avenue Foch in Paris as part of the
                premises of Equatorial Guinea’s diplomatic mission.

                             2. Whether the Objection of France Was Timely

                   90. The Court now turns to the examination of whether France’s
                objection was made in a timely manner. On 11 October 2011, France
                notified Equatorial Guinea in clear and unambiguous terms that it did
                not accept this designation. France communicated its objection promptly,
                exactly one week after Equatorial Guinea first asserted the building’s sta-
                tus as premises of its diplomatic mission in its Note Verbale of 4 October
                2011. In the Note Verbale of 17 October 2011, Equatorial Guinea again
                asserted that the building formed part of the premises of its diplomatic
                mission, and also that it housed the residence of the Permanent Delegate
                of Equatorial Guinea to UNESCO, who it indicated would henceforth
                also serve as Chargée d’affaires ad interim of its diplomatic mission to
                France. In its Note Verbale of 31 October 2011, France reiterated its
                objection to accept Equatorial Guinea’s designation of the building as
                part of the premises of its diplomatic mission in France.


                  91. When the new searches commenced at the building at 42 avenue
                Foch in Paris on 14 February 2012, Equatorial Guinea sent a number of
                diplomatic communications to France complaining against the actions of
                the French authorities. Responding on 20 February 2012, France refused

                                                                                           32




6 Ord_1204.indb 61                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)               329

                again to recognize the status of the building and indicated the procedure
                to be followed in order for a property to acquire the status of premises of
                a diplomatic mission. On 9 March and 12 March 2012, two Notes Ver-
                bales were addressed to France by Equatorial Guinea which again
                asserted that the building formed part of the premises of its diplomatic
                mission in France. France again clearly rejected this claim on 28 March
                2012. On 25 April 2012, Equatorial Guinea reiterated its claim; on 2 May
                2012, France reiterated its objection. Following the “attachment of the
                building” (saisie pénale immobilière) on 19 July 2012, Equatorial Guinea
                sent two further Notes Verbales to France on 27 July 2012 and 2 August
                2012 asserting the status of the building as premises of its diplomatic mis-
                sion; France responded on 6 August 2012, again expressly refusing to rec-
                ognize that the building formed part of the premises of Equatorial
                Guinea’s diplomatic mission.

                   92. Assessing this record overall, the Court notes that France promptly
                communicated its objection to the designation of the building at 42 avenue
                Foch in Paris as premises of Equatorial Guinea’s diplomatic mission fol-
                lowing the notification of 4 October 2011. France then consistently objected
                to each assertion, on the part of Equatorial Guinea, that the building con-
                stituted the premises of the diplomatic mission, and maintained its objec-
                tion to the designation of the building as premises of Equatorial Guinea’s
                diplomatic mission. The Court considers that, in the circumstances of the
                present case, France objected to the designation by Equatorial Guinea of
                the building as premises of its diplomatic mission in a timely manner.

                         3. Whether the Objection of France Was Non-­arbitrary
                                        and Non-­discriminatory
                   93. The Court now turns to the question whether France’s objection to
                the designation by Equatorial Guinea of the building at 42 avenue Foch
                in Paris as premises of its diplomatic mission was non‑arbitrary and non-­
                discriminatory in character. In Equatorial Guinea’s view, four factors
                indicate that the conduct of France was of an arbitrary and discrimina-
                tory character.
                   94. First, Equatorial Guinea submits that the initial refusal by France
                to recognize the status of the building as premises of its diplomatic mis-
                sion was based on “manifest errors of fact and law”. Equatorial Guinea
                refers to the Note Verbale of 11 October 2011, in which France stated
                that the building “f[ell] within the private domain and [was], accordingly,
                subject to ordinary law”. Equatorial Guinea interprets the Note Verbale
                as stating that recognition of the building’s status as premises of Equato-
                rial Guinea’s diplomatic mission was refused because the building was
                privately owned. According to Equatorial Guinea, this conclusion was
                based on an error of fact, because Equatorial Guinea had acquired own-
                ership of the building on 15 September 2011. In addition, the conclusion
                rested on an error of law, because it reflected an assessment of the build-

                                                                                         33




6 Ord_1204.indb 63                                                                             19/01/22 08:24

                           immunities and criminal proceedings (judgment)                330

                ing’s ownership status, even though the “premises of the mission” under
                Article 1 (i) of the Convention are those used for the purposes of the
                mission, “irrespective of ownership”.
                   95. Second, Equatorial Guinea complains that France failed to observe
                the procedure which France itself had laid out for the recognition of the
                status of the premises. In a communication addressed to the investigating
                judges of the Paris Tribunal de grande instance on 11 October 2011, the
                Protocol Department of the French Ministry of Foreign Affairs stated
                that a building is recognized as enjoying the status of premises of the mis-
                sion “[o]nce it has been verified that the building is actually assigned to a
                diplomatic mission”. According to Equatorial Guinea, no such process of
                “verification” ever took place between Equatorial Guinea’s notification
                on 4 October 2011 and France’s refusal on 11 October 2011. In this con-
                nection, Equatorial Guinea considers that the searches of 28 September
                2011 and 3 October 2011 cannot be regarded as verification, because the
                French authorities did not enter the interior of the building.

                   96. Third, Equatorial Guinea considers that France should have
                sought to co‑ordinate with Equatorial Guinea before refusing the latter’s
                claim that the building at 42 avenue Foch in Paris enjoyed the status of
                premises of the mission.
                   97. Fourth, Equatorial Guinea contends that France’s position on the
                conditions to be met and the procedures to be followed for a building to
                acquire the status of premises of the mission has varied over time, at least
                as far as Equatorial Guinea is concerned. Equatorial Guinea points out
                that the communication sent by the Protocol Department of the French
                Ministry of Foreign Affairs to the investigating judges of the Paris Tribu­
                nal de grande instance on 11 October 2011 suggests that effective use of
                the premises for diplomatic purposes ought to precede the notification of
                the French authorities, which in turn precedes the process of “verifica-
                tion”, the final step prior to recognition. According to Equatorial Guinea,
                this contradicts a Note Verbale by the Protocol Department of the French
                Ministry of Foreign Affairs that it received on 28 March 2012, which sug-
                gested that notification of France ought to take place prior to the acquisi-
                tion of the intended property; after this follows actual use of the premises,
                which is in turn followed by the recognition by France of the status of the
                building as premises of the mission, without any need for prior “verifica-
                tion”. Additionally, making reference to a Note Verbale sent by the Pro-
                tocol Department of the French Ministry of Foreign Affairs to the
                Embassy of Equatorial Guinea on 6 July 2005 concerning the official
                residence of the Ambassador, Equatorial Guinea considers that France
                had indicated that the intention to use the premises exclusively as the
                official residence of the Ambassador sufficed for the property to acquire
                the status of official residence. According to Equatorial Guinea, France’s
                inconsistent position indicates that its conduct was targeted against Equa-
                torial Guinea, singling it out from other sending States in an arbitrary
                and discriminatory way.

                                                                                          34




6 Ord_1204.indb 65                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)                 331

                   98. Relatedly, Equatorial Guinea submits that France’s position with
                respect to the status of the building has been inconsistent. Equatorial
                Guinea observes that France’s current position is contradicted by an
                interim order of the Tribunal de grande instance of Paris of 22 October
                2013, which affirmed the status of the building as premises of Equatorial
                Guinea’s diplomatic mission. Equatorial Guinea stresses that it promptly
                notified the French Ministry of Foreign Affairs of the tribunal’s order but
                that the Ministry did not protest. Equatorial Guinea also contends that,
                while France refuses expressly to recognize the building as the premises of
                the diplomatic mission, French officials have visited the building, on the
                instructions of the French Ministry of Foreign Affairs, for the purpose of
                obtaining visas, and the French authorities have granted protection to the
                premises when necessary during a demonstration in 2015 and the presi-
                dential elections in Equatorial Guinea in 2016. It also refers to four letters
                sent by the French Ministry of Foreign Affairs to the Embassy of Equa-
                torial Guinea in 2019, which were addressed to 42 avenue Foch in Paris.
                Equatorial Guinea argues that these instances “can only be interpreted as
                tacit recognition by France of the building’s diplomatic status” which, in
                turn, demonstrates France’s “arbitrary and discriminatory conduct”.



                                                      *
                   99. France refutes these arguments. With respect to the letter of
                11 October 2011 addressed to Equatorial Guinea, France submits that its
                conclusion that the building “f[ell] within the private domain” should not
                be read as referring to the building’s ownership status but rather to
                France’s assessment that the building was not then used for the purposes
                of the diplomatic mission and therefore did not attract the protection of
                “premises of the mission” within the meaning of Article 1 (i) of the Con-
                vention. According to France, the term domaine public in French law
                describes the domain composed of the property assigned either to public
                use or to a public service and subject as such to a special legal régime,
                while domaine privé refers to the domain which is composed, in principle,
                of all other property and is subject to ordinary law. France considers that
                ownership of a building is irrelevant for the purposes of acquiring the
                status of premises of the mission under the Convention. Moreover, it con-
                tends that the building at 42 avenue Foch in Paris is owned not by Equa-
                torial Guinea itself but rather by five Swiss companies, whose shares
                Equatorial Guinea attempted unsuccessfully to acquire under French
                law.
                   100. Furthermore, France submits that its assessment as to the status
                of a building as premises of the mission does not rely on “verification”
                through physical or coercive means of investigation but instead on veri-
                fied information evidencing the transfer of the sending State’s mission
                from old into new premises by providing documentation (for example, as

                                                                                           35




6 Ord_1204.indb 67                                                                               19/01/22 08:24

                           immunities and criminal proceedings (judgment)                332

                to the sale or end of tenancy of the previous premises, with supporting
                documents), usually in advance of the move. France asserts that Equato-
                rial Guinea was aware of this process and had followed it in the past
                when it installed its Embassy in different premises, but it failed to
                approach the French authorities with such documentation in relation
                to its move to 42 avenue Foch in Paris. In this connection, France recalls
                that, at the time it refused to recognize the building’s status as premises
                of Equatorial Guinea’s diplomatic mission, it possessed sufficient evi-
                dence to indicate that the building was not used for diplomatic purposes.
                France further recalls that the building was targeted in ongoing criminal
                proceedings.

                   101. In response to Equatorial Guinea’s accusations that France failed
                to co-­ordinate with the sending State, the latter contends that Equatorial
                Guinea itself sought unilaterally to impose its position with respect to the
                status of the building without previously co-­ordinating with France as the
                receiving State. France draws attention to the fact that the Ambassador
                of Equatorial Guinea in France addressed a letter to the French Ministry
                of Foreign Affairs on 28 September 2011, in which he made no mention
                of Equatorial Guinea’s wish to install its diplomatic mission at 42 avenue
                Foch in Paris, and that he was received, at his request, at the Ministry on
                30 September 2011. France asserts that “the situation of 42 avenue Foch
                was discussed on several occasions during this period”, as well as during
                a meeting between the two Parties at the French Ministry of Foreign
                Affairs on 16 February 2012.

                   102. Additionally, France submits that its position with respect to the
                status of the building has never varied. It communicated its refusal to
                recognize the building at 42 avenue Foch in Paris as premises of Equato-
                rial Guinea’s diplomatic mission on 11 October 2011 and maintained its
                position in subsequent diplomatic exchanges on 28 March 2012 and on
                6 August 2012. France considers that the interim order of 22 October
                2013 of the Tribunal de grande instance of Paris, on which Equatorial
                Guinea relies, is of limited value because it was issued in the context of
                urgent proceedings, without knowledge of the French Note Verbale of
                11 October 2011; that it ought to be weighed against the assessment made
                by other French authorities repeatedly and consistently; and thus that no
                conclusions can be drawn from the fact that the French Ministry of For-
                eign Affairs did not protest following the transmission of the tribunal’s
                order.
                   103. In general, France accepts that, while the resolution of the dispute
                is pending, it has “put practical arrangements in place to preserve its
                bilateral relations and at the same time ensure that Equatorial Guinea’s
                mission in Paris can fulfil its functions, regardless of its exact location”.
                According to France, it was essential for the French authorities to engage
                with the visa office located at 42 avenue Foch in Paris in order to enable
                visits and exchanges but, in doing so, France did not depart from its posi-

                                                                                          36




6 Ord_1204.indb 69                                                                              19/01/22 08:24

                           immunities and criminal proceedings (judgment)               333

                tion of principle. Similarly, according to France, the protection of the
                building when necessary has been a “pragmatic measure” implemented
                out of goodwill pending the resolution of the dispute and, since the
                Court’s Order of 7 December 2016, mandated under that Order. France
                stresses that it took such measures after the dispute between the Parties
                had already arisen, and while consistently maintaining its position that it
                refuses to recognize the building as housing the premises of the diplo-
                matic mission of Equatorial Guinea. France further submits that the four
                letters adduced by Equatorial Guinea originating from certain depart-
                ments of the French Ministry of Foreign Affairs were addressed to
                “42 avenue Foch” by mistake and should not be relied on.

                  104. Finally, France submits that, in order to demonstrate discrimina-
                tory treatment, Equatorial Guinea bears the onus “to establish that, in
                response to a claim similar to the one made on 4 October 2011, the French
                authorities had reacted differently”. France argues that Equatorial Guinea
                has failed to adduce evidence to demonstrate that France, in response to
                a claim comparable to that of Equatorial Guinea in the present case, has
                reacted differently. France considers that the exceptional circumstances of
                the present case render impossible any comparison and therefore prevent
                any finding of discrimination on the part of France.


                                                    * *
                   105. The Court will examine the complaints made by Equatorial
                Guinea in turn, with a view to ascertaining whether, in the particular cir-
                cumstances of the case, the objection by France to Equatorial Guinea’s
                designation of the building as premises of its diplomatic mission was arbi-
                trary and discriminatory in character.
                   106. The Court recalls that the Note Verbale of 11 October 2011,
                which stated that the building at 42 avenue Foch in Paris “f[ell] within the
                private domain”, was sent in response to a Note Verbale sent by Equato-
                rial Guinea on 4 October 2011. In that Note Verbale, Equatorial Guinea
                made no reference to the ownership of the building. Instead, Equatorial
                Guinea claimed that it “ha[d] for a number of years had at its disposal”
                the building in question, which it “use[d] for the performance of the func-
                tions of its diplomatic mission”. Seen as a response to that notification,
                the French Note Verbale cannot be interpreted as referring to the owner-
                ship status of the building: the object of the Note Verbale was to contest
                Equatorial Guinea’s assertion that the building was used for diplomatic
                purposes, and hence that it fell within the “public domain”.
                   107. The Court considers that France’s conclusion that the building
                fell within the private domain was not without justification. In the context
                of the ongoing criminal investigation with respect to Mr. Teodoro
                Nguema Obiang Mangue, which had been initiated some years earlier,
                the French authorities had visited the surroundings of the building on

                                                                                         37




6 Ord_1204.indb 71                                                                             19/01/22 08:24

                          immunities and criminal proceedings (judgment)               334

                28 September 2011 and 3 October 2011, seizing private property belong-
                ing to Mr. Teodoro Nguema Obiang Mangue (see paragraph 27 above).
                Equatorial Guinea has not furnished evidence that could have led the
                French authorities conducting the on-site inspection to conclude that the
                premises were being used, or were being prepared for use, as premises of
                Equatorial Guinea’s diplomatic mission. In fact, Equatorial Guinea,
                despite now claiming that it had already intended to use, or was indeed
                already using the building as premises of its diplomatic mission at the
                time the investigations took place, did not state this in its protests of
                28 September 2011 against the investigations, and did not indicate at that
                time that the building was being used, or was being prepared for use, as
                premises of its diplomatic mission.
                   108. Nor has Equatorial Guinea established that the building was
                being used, or was being prepared for use, as premises of its diplomatic
                mission during the period between 4 October 2011 and 27 July 2012.
                Equatorial Guinea acknowledges that none of the moveable property
                seized by the French authorities in the searches between 14 and 23 Febru-
                ary 2012 belonged to the diplomatic mission, which strongly suggests that
                the use of the building as premises of the mission had not then com-
                menced. Moreover, Equatorial Guinea’s Note Verbale of 27 July 2012
                stated that it was “henceforth using [the building at 42 avenue Foch in
                Paris] for the performance of the functions of its diplomatic mission in
                France” (see paragraph 32 above; emphasis added), which indicates that
                the building was not used for diplomatic purposes before that date. Equa-
                torial Guinea has stated that as of 15 February 2012 two officials from
                Equatorial Guinea’s Ministry of Foreign Affairs were supervising prepa-
                rations for the effective occupation of the building by the mission, and
                that the relocation of the Embassy’s offices was a gradual process, culmi-
                nating in the final establishment of all Embassy offices in the building
                from 27 July 2012. However, in its Note Verbale of 4 October 2011 (see
                paragraph 27 above), Equatorial Guinea did not claim that the building
                was being prepared for use as the premises of its mission, but that it was
                actually being used as such. Equatorial Guinea has not submitted to the
                Court any documentation or other evidence of the preparation of the
                building for diplomatic use, nor of the process and timing of the reloca-
                tion of the Embassy’s offices.

                   109. The Court considers that, at the time it received Equatorial Guin-
                ea’s notification on 4 October 2011, France possessed sufficient informa-
                tion to provide a reasonable basis for its conclusion with respect to the
                status of the building at 42 avenue Foch in Paris. As well as being in a
                position to conclude that the building was not being used, or being pre-
                pared for use, for diplomatic purposes at the time of Equatorial Guinea’s
                notification, France had an obvious additional ground justifying its objec-
                tion to the designation of the building as premises of the diplomatic mis-
                sion as of 4 October 2011. The building had been searched only a few
                days earlier, on 28 September 2011 and 3 October 2011, in the context of

                                                                                        38




6 Ord_1204.indb 73                                                                            19/01/22 08:24

                           immunities and criminal proceedings (judgment)               335

                criminal proceedings which were still ongoing. Therefore, it was reason-
                able for France to assume that further searches in the building, or other
                measures of constraint, might be necessary before the criminal proceed-
                ings were terminated. If France had acceded to Equatorial Guinea’s
                assignment of the building to its diplomatic mission, thereby assuming
                obligations to ensure the inviolability and immunity of the building under
                the Convention, it might have hindered the proper functioning of its
                criminal justice system. In this connection, the Court notes that Equato-
                rial Guinea was aware of the ongoing criminal proceedings, as evidenced
                in a letter sent by its Embassy to the French Ministry of Foreign Affairs
                on 28 September 2011. In that letter, Equatorial Guinea complained of
                the “searches and attachments targeting the person of its Minister for
                Agriculture [Mr. Teodoro Nguema Obiang Mangue]”. Equatorial Guinea
                further submits that “the French police and judicial authorities entered
                the building . . . to conduct searches on 28 September and 3 October
                2011” as part of the criminal investigation. Accordingly, Equatorial
                Guinea was aware, or could not have been unaware, on 4 October 2011
                that the building had been searched in the context of the ongoing criminal
                proceedings. The Court observes that this ground justifying France’s
                objection on 11 October 2011 has persisted long after that date. Whether
                or not it was being prepared for use, or was being used, for the pur-
                poses of Equatorial Guinea’s diplomatic mission at some point after
                27 July 2012, the building at 42 avenue Foch in Paris was still a target in
                ongoing criminal proceedings which are pending to this date. When it
                reiterated its objection in its Note Verbale of 6 August 2012, France
                explicitly referred to the attachment ordered in the course of the ongoing
                criminal proceedings.

                   110. In these circumstances, the Court concludes that there existed rea-
                sonable grounds for France’s objection to Equatorial Guinea’s designa-
                tion of the building as premises of Equatorial Guinea’s diplomatic
                mission. These grounds were known, or should have been known, to
                Equatorial Guinea. In light of these grounds, the Court does not consider
                that the objection by France was arbitrary in character.
                   111. Furthermore, the Court is of the view that France was not
                required to co‑ordinate with Equatorial Guinea before communicating its
                decision not to recognize the status of the building as premises of the mis-
                sion on 11 October 2011. As the Court has already observed (see para-
                graph 72 above), the Vienna Convention establishes no obligation to
                co‑ordinate with a sending State before a receiving State may object to
                the designation of a building as premises of a diplomatic mission.

                   112. The Court turns to the question whether France’s position with
                respect to the status of the building has been inconsistent. As the Court
                has already observed (see paragraph 109 above), France possessed suffi-
                cient information as to the status of the building when it reached its con-
                clusion. In all of the diplomatic correspondence invoked by Equatorial

                                                                                         39




6 Ord_1204.indb 75                                                                             19/01/22 08:24

                           immunities and criminal proceedings (judgment)               336

                Guinea, France consistently asserted that acquiring the status of prem-
                ises of the mission was contingent on two conditions: absence of objec-
                tion of the receiving State and actual assignment of the premises for
                diplomatic use.
                   113. The Court observes that France has maintained its explicit objec-
                tion to the designation of the building as premises of Equatorial Guinea’s
                diplomatic mission, long after the Note Verbale of 6 August 2012. In a
                Note Verbale of 27 April 2016 concerning the otherwise unrelated topic
                of voting in France for the presidential elections in Equatorial Guinea,
                France “avail[ed] itself of this opportunity to recall that the Ministry of
                Foreign Affairs and International Development does not consider the
                building located at 42 avenue Foch in Paris (16th arr.) as forming part of
                the premises of Equatorial Guinea’s diplomatic mission in France”. Addi-
                tionally, the Embassy of Equatorial Guinea sent a Note Verbale to the
                French Ministry of Foreign Affairs on 15 February 2017 citing the provi-
                sional measure adopted by the Court in its Order of 7 December 2016 and
                complaining that it had not yet received a Note by France recognizing the
                status of the mission located at 42 avenue Foch in Paris. In response,
                France sent a Note Verbale on 2 March 2017, which stated that

                     “[i]n keeping with its consistent position, France does not consider
                     the building located at 42 avenue Foch in Paris (16th arr.) to form
                     part of the premises of the diplomatic mission of the Republic of
                     Equatorial Guinea in France.
                        In accordance with the Order made by the International Court of
                     Justice on 7 December 2016, and pending the Court’s final decision
                     in the case, France will ensure that the premises located at 42 avenue
                     Foch receive treatment equivalent to that required by Article 22 of
                     the Vienna Convention on Diplomatic Relations, in order to ensure
                     their inviolability.”
                   114. The instances adduced by Equatorial Guinea do not demonstrate
                that France tacitly recognized the building as “premises of the mission”
                under the Convention. The Court does not consider that the acquisition
                of visas at 42 avenue Foch in Paris leads to the conclusion that the prem-
                ises were recognized as constituting the premises of a diplomatic mission.
                Similarly, the protection provided on the occasion of events that may
                foreseeably cause harm to persons or property within a State’s territory,
                such as demonstrations or presidential elections, does not necessarily sug-
                gest tacit recognition of the building as “premises of the mission”, within
                the meaning of the Convention. Moreover, the protection afforded by
                France since 7 December 2016 can be explained as offered in compliance
                with the Court’s Order of the same date (Immunities and Criminal Pro­
                ceedings (Equatorial Guinea v. France), Provisional Measures, Order of
                7 December 2016, I.C.J. Reports 2016 (II), p. 1171, para. 99 (I)). The four
                letters adduced by Equatorial Guinea, which were addressed to 42 avenue
                Foch in Paris, while not irrelevant, are insufficient to displace the other-

                                                                                         40




6 Ord_1204.indb 77                                                                             19/01/22 08:24

                           immunities and criminal proceedings (judgment)                 337

                wise consistent position of France. The same is true for the order of
                22 October 2013 of the Tribunal de grande instance relied on by Equato-
                rial Guinea (see paragraph 98 above), which was issued in the context of
                urgent proceedings without knowledge of France’s position of principle
                and was contradicted both by previous and subsequent practice emanat-
                ing from organs of France.

                   115. Additionally, the evidence does not establish that France has
                failed to object to the designation of a building by another sending State
                as premises of its diplomatic mission in circumstances comparable to
                those in the present case. In the circumstances, Equatorial Guinea has not
                demonstrated that France, in objecting to the designation of the building
                at 42 avenue Foch in Paris as the premises of Equatorial Guinea’s diplo-
                matic mission, has acted in a discriminatory manner.
                   116. Finally, the Court notes that the conduct by France did not
                deprive Equatorial Guinea of its diplomatic premises in France: Equato-
                rial Guinea already had diplomatic premises in Paris (at 29 boulevard de
                Courcelles), which France still recognizes officially as the premises of
                Equatorial Guinea’s diplomatic mission. Therefore, France’s objection to
                the Embassy’s move to 42 avenue Foch in Paris did not prevent Equato-
                rial Guinea from maintaining a diplomatic mission in France, nor from
                retaining the diplomatic premises it already had elsewhere in Paris. This
                constitutes a further factor which tells against a finding of arbitrariness or
                discrimination.

                  117. On the basis of all of the above considerations, the Court consid-
                ers that France objected to Equatorial Guinea’s designation of the build-
                ing as premises of its diplomatic mission in a timely manner, and that this
                objection was neither arbitrary nor discriminatory in character.

                                                      *
                  118. For these reasons, the Court concludes that the building at
                42 avenue Foch in Paris has never acquired the status of “premises of the
                mission”, within the meaning of Article 1 (i) of the Convention.


                              IV. Consideration of Equatorial Guinea’s
                                          Final Submissions

                   119. The Court now turns to Equatorial Guinea’s final submissions
                (see paragraph 24 above).
                   120. Equatorial Guinea requests the Court to declare that France has
                breached its obligations under Article 22 of the Convention “by enter-
                ing the building located at 42 avenue Foch in Paris [and] by searching,
                attaching and confiscating the said building, its furnishings and other
                property therein”.

                                                                                           41




6 Ord_1204.indb 79                                                                               19/01/22 08:24

                             immunities and criminal proceedings (judgment)              338

                   121. As the Court concluded that the building at 42 avenue Foch in
                 Paris has never acquired the status of “premises of the mission” under the
                 Vienna Convention, the acts complained of by Equatorial Guinea cannot
                 constitute a breach by France of its obligations under that Convention.
                 Accordingly, France has not breached its obligations under the Vienna
                 Convention.
                   122. Equatorial Guinea further asks the Court to declare that the
                 responsibility of France is engaged on account of the breach of its obliga-
                tions under the Vienna Convention and that France has an obligation to
                make reparation for the harm suffered by Equatorial Guinea. As there
                has been no breach by France of its obligations under the Vienna
                ­Convention, these submissions of Equatorial Guinea cannot be upheld.

                     123. Equatorial Guinea also requests the Court to declare that
                       “the French Republic must recognize the status of the building located
                       at 42 avenue Foch in Paris as the premises of the diplomatic mission
                       of the Republic of Equatorial Guinea, and, accordingly, ensure its
                       protection as required by the Vienna Convention on Diplomatic Rela-
                       tions”.
                   124. The Court recalls that an objection by a receiving State to the
                designation of property as forming part of the premises of a foreign dip-
                lomatic mission prevents that property from acquiring the status of the
                “premises of the mission”, within the meaning of Article 1 (i) of the
                Vienna Convention, provided that this objection is communicated in a
                timely manner and is neither arbitrary nor discriminatory in character
                (see paragraph 74 above). The Court has found that the objection by
                France in the present case meets these conditions.
                   125. In the light of the above conclusions, the Court cannot uphold the
                submission of Equatorial Guinea that it declare that France must recog-
                nize the status of the said building as premises of the diplomatic mission
                of Equatorial Guinea.

                                                        *
                                                    *       *

                     126. For these reasons,
                     The Court,
                     (1) By nine votes to seven,
                  Finds that the building at 42 avenue Foch in Paris has never acquired
                the status of “premises of the mission” of the Republic of Equatorial
                Guinea in the French Republic within the meaning of Article 1 (i) of the
                Vienna Convention on Diplomatic Relations;
                     in favour: Judges Tomka, Abraham, Bennouna, Cançado Trindade, Dono-
                        ghue, Crawford, Gevorgian, Salam, Iwasawa;

                                                                                          42




6 Ord_1204.indb 81                                                                              19/01/22 08:24

                             immunities and criminal proceedings (judgment)            339

                     against: President Yusuf; Vice-­President Xue; Judges Gaja, Sebutinde,
                       Bhandari, Robinson; Judge ad hoc Kateka;
                     (2) By twelve votes to four,
                  Declares that the French Republic has not breached its obligations
                under the Vienna Convention on Diplomatic Relations;

                     in favour: President Yusuf; Judges Tomka, Abraham, Bennouna,
                       Cançado Trindade, Donoghue, Gaja, Sebutinde, Crawford, Gevorgian,
                       ­
                       Salam, Iwasawa;
                     against: Vice-­President Xue; Judges Bhandari, Robinson; Judge ad hoc
                       Kateka;
                     (3) By twelve votes to four,
                     Rejects all other submissions of the Republic of Equatorial Guinea.
                     in  favour: President Yusuf; Judges Tomka, Abraham, Bennouna,­
                       ­ ançado Trindade, Donoghue, Gaja, Sebutinde, Crawford, Gevorgian,
                       C
                       Salam, Iwasawa;
                     against: Vice-­President Xue; Judges Bhandari, Robinson; Judge ad hoc
                       Kateka.

                  Done in French and in English, the French text being authoritative, at
                the Peace Palace, The Hague, this eleventh day of December, two thou-
                sand and twenty, in three copies, one of which will be placed in the
                archives of the Court and the others transmitted to the Government of
                the Republic of Equatorial Guinea and the Government of the French
                Republic, respectively.

                                                     (Signed) Abdulqawi Ahmed Yusuf,
                                                                     President.
                                                         (Signed) Philippe Gautier,
                                                                      Registrar.




                  President Yusuf appends a separate opinion to the Judgment of the
                Court; Vice‑President Xue appends a dissenting opinion to the Judgment
                of the Court; Judge Gaja appends a declaration to the Judgment of the
                Court; Judge Sebutinde appends a separate opinion to the Judgment of
                the Court; Judges Bhandari and Robinson append dissenting opinions
                to the Judgment of the Court; Judge ad hoc Kateka appends a dissenting
                opinion to the Judgment of the Court.
                                                                     (Initialled) A.A.Y.
                                                                      (Initialled) Ph.G.

                                                                                           43




6 Ord_1204.indb 83                                                                              19/01/22 08:24

